*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

Exhibit 10.44

 

--------------------------------------------------------------------------------

LICENSE AGREEMENT

by and between

INSPIRE PHARMACEUTICALS, INC.

and

FAES FARMA, S.A.

Dated as of October 31, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS    1 ARTICLE 2 LICENSES, EXCLUSIVITY AND RELATED RIGHTS   
12     2.1   License Grants    12     2.2   Use of Affiliates and Third Party
Contractors    14     2.3   No Implied Licenses    15     2.4   Marks    15
    2.5   Limitation on Sublicenses in Inspire Principal Territory    15     2.6
  Faes Right of First Negotiation    15     2.7   Supply of Compound    16
ARTICLE 3 DEVELOPMENT AND COMMERCIALIZATION    16     3.1   Data and Materials
Transfer and Right of Reference    16     3.2   Development    18     3.3  
Commercialization    21     3.4   Records and Reports    22     3.5   Inspire
Regulatory Matters; Faes Assistance    23     3.6   Faes Regulatory Matters;
Inspire Assistance    24     3.7   Adverse Event Reporting    25 ARTICLE 4
INITIAL PAYMENT AND MILESTONE PAYMENTS    25     4.1   Initial Payment    25
    4.2   Milestone Payments    25 ARTICLE 5 ROYALTIES    27     5.1   Inspire
Royalty Payments    27     5.2   Faes Royalty Payments    28     5.3   Royalty
Terms    28     5.4   Minimum Royalties    29     5.5   Reports and Payments   
30     5.6   Taxes and Withholding    30     5.7   Currency Exchange; Manner and
Place of Payment    31     5.8   Maintenance of Records; Audit    31     5.9  
Interest on Late Payments    32     5.10   Reductions    32 ARTICLE 6
REPRESENTATIONS, WARRANTIES AND COVENANTS    34     6.1   Mutual Representations
and Warranties    34     6.2   Additional Faes Representations and Warranties   
35     6.3   Additional Inspire Representations, Warranties and Covenants    37
    6.4   Additional Covenants    37     6.5   No Debarment    37 ARTICLE 7   
38     7.1   Confidentiality    38     7.2   Authorized Disclosure    38     7.3
  Scientific Publications    38     7.4   Public Announcements    39     7.5  
Unauthorized Use    39     7.6   Return of Confidential Information    39
ARTICLE 8 INDEMNIFICATION    40     8.1   Inspire    40     8.2   Faes    40
    8.3   Indemnification Procedures    40     8.4   Insurance Proceeds    42
    8.5   Insurance    42 ARTICLE 9    42     9.1   Term    42     9.2  
Voluntary Termination by Inspire    42     9.3   Material Breach    42



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

    9.4

  Bankruptcy or Insolvency   43     9.5   Continuing Rights of Sublicensees   43
    9.6   Effect of Expiration or Termination of Agreement   44     9.7   Effect
of Partial Termination   44     9.8   Consequences if QT Study Milestone Payment
not Made   45     9.9   Change of Control   46 ARTICLE 10   46     10.1  
Ownership of Inventions   46     10.2   Obligation to Inform   47     10.3  
Prosecution of Faes Licensed Patents   47     10.4   Right to Consult   47
    10.5   Abandonment of Prosecution of Faes Licensed Patent   48     10.6  
Patent Term Extensions   48     10.7   Third Party Infringement   48     10.8  
Infringement of Third Party Rights   50 ARTICLE 11   50     11.1   Assignment  
50     11.2   Further Actions   51     11.3   Force Majeure   51     11.4  
Notices   51     11.5   Amendment   51     11.6   Waiver   52     11.7  
Counterparts; Facsimile Signatures   52     11.8   Descriptive Headings   52
    11.9   Governing Law; Dispute Resolution   52     11.10   Severability   52
    11.11   Entire Agreement of the Parties   53     11.12   Independent
Contractors   53     11.13   Accrued Rights; Surviving Obligations   53
    11.14   Expenses   53     11.15   No Third Party Beneficiaries   53
    11.16   No Strict Construction   53     11.17   English Language   53
    11.18   Rights and Remedies Cumulative, Certain Remedies, etc   53

 



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

LICENSE AGREEMENT

This LICENSE AGREEMENT (this “Agreement”), dated as of October 31, 2006 (the
“Effective Date”), is made by and between INSPIRE PHARMACEUTICALS, INC., a
Delaware corporation having its principal office at 4222 Emperor Blvd., Suite
200, Durham, NC 27703-8466, USA (“Inspire”), and FAES FARMA, S.A., a Spanish
corporation having its principal office at Máximo Aguirre, 14, 48940 Leioa,
Vizcaya, Spain (“Faes”). Inspire and Faes are each sometimes referred to
individually as a “Party” and together as the “Parties.”

RECITALS

WHEREAS, Faes owns certain patents and know-how relating to the compound known
as bilastine;

WHEREAS, Inspire is engaged in the research, development and commercialization
of proprietary pharmaceutical products for the treatment of respiratory,
ophthalmic and other indications;

WHEREAS, Inspire desires to obtain from Faes, and Faes desires to grant to
Inspire, the exclusive rights in the Inspire Territory to certain patents and
know-how for the development and commercialization of Inspire Licensed Products
(each as defined below); and

WHEREAS, Faes desires to obtain from Inspire, and Inspire desires to grant to
Faes, the exclusive rights in the Faes Territory to certain know-how and other
intellectual property controlled by Inspire for the development and
commercialization of Faes Licensed Ophthalmic Products and Faes Non-Ophthalmic
Products (each as defined below);

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, covenants and agreements contained herein, Inspire and Faes,
intending to be legally bound, hereby agree as follows:

ARTICLE 1

DEFINITIONS

When used in this Agreement, whether in the singular or plural, each of the
following capitalized terms shall have the meanings set forth in this Article 1.

1.1 “Acceptable Primary Label” means, for a particular Principal Product in a
particular market, approved labeling for the relief of the nasal and non-nasal
symptoms of allergic rhinitis, [C.I.] antihistamines existing as of the
Effective Date in a manner that makes such Principal Product essentially unable
to obtain significant sales in the applicable market for antihistamine products
to treat the nasal and non-nasal symptoms of allergic rhinitis.

 

1



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

1.2 “Affiliate” means a corporation or non-corporate business entity that,
directly or indirectly, controls, is controlled by, or is under common control
with the Person specified. An entity will be regarded as in control of another
entity if: (a) it owns, directly or indirectly, at least 50% of the voting
securities or capital stock of such entity, or has other comparable ownership
interest with respect to any entity other than a corporation; or (b) it
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of the corporation or non-corporate business entity,
as applicable, whether through the ownership or control of voting securities, by
contract or otherwise.

1.3 “Breach Notice” has the meaning set forth in Section 9.3.

1.4 “Breaching Party” has the meaning set forth in Section 9.3.

1.5 “Business Day” means any day, except Saturday and Sunday, on which
commercial banking institutions in New York are open for business. Any reference
in this Agreement to “day” whether or not capitalized shall refer to a calendar
day, not a Business Day.

1.6 “Combination Licensed Product” means an Inspire Licensed Product that:
(a) consists of at least one active ingredient causing such product to be an
Inspire Licensed Product in combination with one or more other therapeutically
active compounds, or (b) is sold together with one or more other products that
do not contain the Compound for a single invoiced price.

1.7 “Commercially Reasonable Efforts” means, with respect to the efforts of a
particular Party to complete specific tasks or obligations under this Agreement,
the efforts and resources that would be used, consistent with prevailing
pharmaceutical industry standards, by a company of similar size and scope to
such Party with respect to a product or potential product at a similar stage in
its development or product life and of similar market potential taking into
account efficacy, safety, the anticipated Regulatory Authority approved
labeling, the competitiveness of alternative products in the marketplace or
under development, the profitability of the product including the royalties
payable to Third Party licensors, the patent and other proprietary position of
the product, the likelihood of Regulatory Approval, the commercial value of the
product and other relevant factors. Commercially Reasonable Efforts shall be
determined on a market-by-market basis for a particular product, and it is
anticipated that the level of effort will change over time, reflecting changes
in the status of the product and the market involved.

1.8 “Compound” means the chemical compound known as bilastine, whose more
specific chemical name is (F-96211-BM; 2-[4-(2-(1-2(-ethoxylethyl)
benzimidazole-2-yl) piperidine-1-yl) ethyl) phenyl]-2-methylpropanoic acid, and
any salts, esters, or hydrates of such compound.

 

2



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

1.9 “Confidential Information” of a Party means all secret, confidential or
proprietary information or data, whether provided in written, oral, graphic,
video, computer or other form, provided by such Party (the “Disclosing Party”)
to the other Party (the “Receiving Party”) pursuant to this Agreement (including
information generated by or on behalf of such Party pursuant to this Agreement
and disclosed to the other Party), which may include without limitation
information relating to the Disclosing Party’s existing or proposed research,
development efforts, patent applications, business or products and any other
materials that have not been made available by the Disclosing Party to the
general public. The terms of this Agreement shall also be deemed Confidential
Information of each Party, except to the extent disclosed pursuant to
Section 7.4 herein. Notwithstanding the foregoing sentences, the term
“Confidential Information” shall not include any information or materials that
the Receiving Party can demonstrate:

(a) were already known to the Receiving Party (other than under an obligation of
confidentiality), at the time of disclosure by the Disclosing Party to the
extent such Receiving Party has documentary evidence to that effect;

(b) were generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, and other than
through any act or omission of the Receiving Party in breach of its
confidentiality obligations under this Agreement;

(d) were subsequently lawfully disclosed to the Receiving Party by a Third Party
who had no obligation to the Disclosing Party not to disclose such information
to others;

(e) were independently discovered or developed by or on behalf of the Receiving
Party without the use of the Confidential Information belonging to the other
Party and the Receiving Party has documentary evidence to that effect; or

(f) is approved for release by the Disclosing Party in writing.

1.10 “Control,” “Controls,” or “Controlled” means, with respect to specific
materials, Know-How or Patent Rights, that the applicable Party owns or has a
license under such materials, Know-How or Patent Rights and has the ability to
grant to the other Party licenses or sublicenses thereto as contemplated under
this Agreement without violating the terms of any agreement or other arrangement
with, or the rights of, any Third Party existing as of the date on which such
license or sublicense is granted.

1.11 “Definitive QT Study” means the currently ongoing definitive cardiovascular
(QTc prolongation) study relating to the Compound being conducted on behalf of
Faes under the Protocol No. BILA 459-09, entitled “A phase I, randomized,
multiple-dose, double-blind, 5-way crossover study of the electrocardiographic
effects of Bilastine in healthy adult subjects”.

 

3



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

1.12 “Development Plan” means the plan describing the development of Subject
Products in the Territory as described in Section 3.2.

1.13 “Development Program” means the activities undertaken by each of Inspire
and Faes to develop Subject Products in the Territory in accordance with the
Development Plan.

1.14 “Development Timeline” has the meaning set forth in Section 3.2(a)(i).

1.15 “Disclosing Party” has the meaning set forth in Section 1.9.

1.16 “Drug Master File” means the Drug Master File, as defined in the U.S.
Federal Food, Drug, and Cosmetic Act, pursuant to 21 C.F.R. § 312.420 as
amended, and the regulations promulgated thereunder (or the equivalent thereto
as specified in any succeeding legislation), or any foreign equivalent thereto,
with respect to manufacture of the Compound or an Inspire Licensed Product.

1.17 “Faes Development Activities” has the meaning set forth in
Section 3.2(a)(i).

1.18 “Faes Know-How” means all Know-How related to the Compound (including
information not covered by the Faes Licensed Patents) and any Inventions, in
each case that are Controlled by Faes or its Affiliate as of the Effective Date
and at any time during the Term and are necessary or useful to develop,
manufacture or commercialize Inspire Licensed Products in the Inspire Territory.

1.19 “Faes Licensed Ophthalmic Product” means any product of Faes or its
Affiliate or licensee (other than Inspire) incorporating the Compound and
formulated and intended to be used in an Ophthalmic Indication by application to
the eye, including any prescription or over-the-counter version of such product,
in any dosage strength or size.

1.20 “Faes Licensed Patents” means all Patent Rights in the Inspire Territory
that cover or claim the Compound or its manufacture or use or any Inventions, in
each case that are Controlled by Faes or its Affiliate as of the Effective Date
and at any time during the Term, and are necessary or useful to develop,
manufacture or commercialize Inspire Licensed Products in the Inspire Territory.
The Faes Licensed Patents owned by Faes as of the Effective Date, and the Faes
Licensed Patents Controlled but not owned by Faes as of the Effective Date, are
each set forth and identified as such in Schedule 1.20.

1.21 “Faes Non-Ophthalmic Product” means any product of Faes or its Affiliate or
licensee (other than Inspire) incorporating the Compound and formulated to be
used in an indication other than an Ophthalmic Indication, including any
prescription or over-the-counter version of such product, in any dosage strength
or size and for any mode of administration.

1.22 “Faes Ophthalmic OTC Product” means a Faes Licensed Ophthalmic Product that
is sold to consumers without a prescription.

1.23 “Faes Ophthalmic Rx Product” means a Faes Licensed Ophthalmic Product that
is sold to consumers under a prescription.

 

4



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

1.24 “Faes Ophthalmic Territory” means Spain, Portugal, Guatemala, Belize, El
Salvador, Honduras, Nicaragua, Costa Rica, Panama, and all the countries of
South America, and their respective territories and possessions.

1.25 “Faes Royalties” has the meaning set forth in Section 5.2.

1.26 “Faes Royalty Term” has the meaning set forth in Section 5.3(b).

1.27 “Faes Technology” means, collectively, the Faes Licensed Patents and the
Faes Know-How.

1.28 “Faes Territory” means, with respect to Faes Non-Ophthalmic Products, the
entire world, excluding the Inspire Principal Territory, and with respect to
Faes Licensed Ophthalmic Products, the Faes Ophthalmic Territory.

1.29 “FDA” means the United States Food and Drug Administration, or any
successor agency thereof.

1.30 “Field” means the prevention, palliation or treatment of any condition,
indication or disease in humans.

1.31 “First Commercial Sale” means (a) with regard to a particular Inspire
Licensed Product in a country in the Inspire Territory, the first commercial
sale by Inspire or its Affiliate or sublicensee of such Inspire Licensed Product
to a Third Party for end use or consumption in the country after Inspire’s (or
its Affiliate’s or sublicensee’s) receipt of Regulatory Approval for such
Subject Product in such country, or (b) with regard to a Faes Licensed
Ophthalmic Product in a country in the Faes Ophthalmic Territory, the first
commercial sale by Faes or its Affiliate or sublicensee of such Faes Licensed
Ophthalmic Product to a Third Party for end use or consumption in the country
after Faes’ (or its Affiliate’s or sublicensee’s) receipt of Regulatory Approval
for such Subject Product in such country. Use of Subject Products for
promotional, sampling or compassionate use purposes or for use in clinical
trials contemplated by this Agreement (but excluding post-approval clinical
trials for which compensation is received by the selling party) shall not be
considered a commercial sale hereunder.

1.32 “GAAP” means: (a) as to Inspire, United States generally accepted
accounting principles as interpreted and accepted by the Financial Accounting
Standards Board and the Securities and Exchange Commission, and (b) as to Faes,
the generally accepted accounting principles applicable to Faes and consistently
applied through its organization.

1.33 “Generic Competition” means, with respect to a particular Inspire Licensed
Product or Faes Licensed Ophthalmic Product (as applicable), that one or more
Third Parties is selling, for use in human beings, a Generic Equivalent of such
Inspire Licensed Product or Faes Licensed Ophthalmic Product (as applicable) in
the applicable country within the Inspire Territory or the Faes Ophthalmic
Territory (as applicable).

 

5



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

1.34 “Generic Equivalent” means a Third Party generic version of an Inspire
Licensed Product being sold by Inspire in a particular country in the Inspire
Territory, or Faes Licensed Ophthalmic Product being sold by Faes in a
particular country in the Faes Ophthalmic Territory (as applicable), which
generic version contains the Compound, has been approved by the FDA or by any
foreign Regulatory Authority, and is being sold under such approval in such
country.

1.35 “IND” means an Investigational New Drug Application, as defined in the U.S.
Federal Food, Drug, and Cosmetic Act, pursuant to 21 C.F.R. § 312.3 as amended,
and the regulations promulgated thereunder, or the equivalent thereto as
specified in any succeeding legislation.

1.36 “Indemnitee” has the meaning set forth in Section 8.3(a).

1.37 “Indemnitor” has the meaning set forth in Section 8.3(a).

1.38 “Independent Sublicensees” has the meaning set forth in Section 9.5.

1.39 “Infringement Notice” has the meaning set forth in Section 10.7(a).

1.40 “Inspire Development Activities” has the meaning set forth in
Section 3.2(a)(i).

1.41 “Inspire Know-How” means all Know-How related to the Compound (including
information not covered by the Inspire Licensed Patents) and any Inventions, in
each case that are Controlled by Inspire or its Affiliate at any time during the
Term.

1.42 “Inspire Licensed Patents” means all Patent Rights in the Faes Territory
that cover or claim the Compound or its manufacture or use or any Inventions, in
each case that are Controlled by Inspire or its Affiliate at any time during the
Term.

1.43 “Inspire Licensed Product” means any product of Inspire or its Affiliate or
sublicensee (other than Faes or its Affiliates and other licensees) that
contains the Compound, including any prescription or over-the-counter product,
in any dosage strength or size and for any mode of administration, and whose
development, manufacture, use, sale, distribution, importation or
commercialization (a) is covered by a Valid Claim in a Faes Licensed Patent,
and/or (b) materially uses or incorporates, or is materially based upon, Faes
Know-How.

1.44 “Inspire Marks” has the meaning set forth in Section 2.4.

1.45 “Inspire Non-Ophthalmic Technology” means, collectively, the Inspire
Licensed Patents and the Inspire Know-How that are necessary or useful to
develop, manufacture or commercialize Faes Non-Ophthalmic Products outside the
Inspire Principal Territory.

1.46 “Inspire Ophthalmic OTC Product” means an Inspire Licensed Product that is
formulated and intended to be used in an Ophthalmic Indication by application to
the eye, in any dosage strength or size, that is sold to consumers without a
prescription.

 

6



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

1.47 “Inspire Ophthalmic Product” means an Inspire Ophthalmic OTC Product or an
Inspire Ophthalmic Rx Product.

1.48 “Inspire Ophthalmic Rx Product” means an Inspire Licensed Product that is
formulated and intended to be used in an Ophthalmic Indication by application to
the eye, in any dosage strength or size, that is sold to consumers under a
prescription.

1.49 “Inspire Ophthalmic Technology” means, collectively, the Inspire Licensed
Patents and the Inspire Know-How that are necessary or useful to develop,
manufacture or commercialize Faes Licensed Ophthalmic Products in the Faes
Ophthalmic Territory.

1.50 “Inspire Ophthalmic Territory” means the entire world, excluding the Faes
Ophthalmic Territory.

1.51 “Inspire OTC Product” means a Principal OTC Product or an Inspire
Ophthalmic OTC Product.

1.52 “Inspire Principal Territory” means the United States and Canada and their
respective territories and possessions.

1.53 “Inspire Royalties” has the meaning set forth in Section 5.1.

1.54 “Inspire Royalty Term” has the meaning set forth in Section 5.3(a).

1.55 “Inspire Technology” means, collectively, the Inspire Ophthalmic Technology
and the Inspire Non-Ophthalmic Technology.

1.56 “Inspire Territory” means with respect to Principal Products, the Inspire
Principal Territory, and with respect to Inspire Ophthalmic Products, the
Inspire Ophthalmic Territory.

1.57 “Inventions” means any and all Know-How, developments, inventions or
discoveries conceived, reduced to practice, made or developed by or on behalf of
a Party or its Affiliate or licensee during the Term.

1.58 “Joint Inventions” has the meaning set forth in Section 10.1(d).

1.59 “Joint Project Team” has the meaning set forth in Section 3.2(c).

1.60 “Know-How” means all non-public information, results and data of any type
whatsoever, in any tangible or intangible form whatsoever, whether or not
patentable, including databases, practices, methods, techniques, specifications,
formulations, formulae, knowledge, skill, experience, data (including
pharmacological, medicinal chemistry, biological, chemical, biochemical,
toxicological and clinical study data), analytical and quality control data,
stability data, studies and procedures, and manufacturing process and
development information, results and data.

 

7



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

1.61 “Knowledge” means, with respect to the applicable Party, the actual
knowledge of such Party as of the given time (without any duty of
investigation).

1.62 “Losses” has the meaning set forth in Section 8.1.

1.63 “Marks” means any trademarks, and goodwill associated therewith, for use in
connection with the marketing and sale of Inspire Licensed Products, alone or
accompanied by any logo or design and any foreign language equivalents in
figure, sound or meaning, whether registered or not.

1.64 “Material Amendment” has the meaning set forth in Section 3.2(a)(ii).

1.65 “Milestone Payments” has the meaning set forth in Section 4.2.

1.66 “Minimum Royalty Date” means the first Quarter Start Date that is at least
one year (365 days) after the date that Inspire (or its Affiliate or
sublicensee) receives the first Regulatory Approval in the United States of a
Principal Product comprising an oral tablet formulation for the Primary
Indication.

1.67 “Minimum Royalty Period” means the one year period commencing on the
Minimum Royalty Date or each yearly anniversary thereof.

1.68 “NDA” means a New Drug Application pursuant to 21 U.S.C. § 505(b)(1) or
§ 505(b)(2) submitted to the FDA or any successor application or procedure
required for Regulatory Approval to commence sale of an Inspire Licensed
Product.

1.69 “Net Sales” means the gross amounts invoiced by (i) Inspire, any of its
Affiliates or any of its sublicensees for sales of Inspire Licensed Products to
Third Parties or (ii) Faes, any of its Affiliates or any of its sublicensees for
sales of Faes Licensed Ophthalmic Products to Third Parties, less the total of
the following deductions to the extent actually allowed or incurred in
connection with such sales:

(a) reasonable and customary trade, cash and quantity discounts off the invoiced
price;

(b) excise, sales and other consumption taxes and custom duties to the extent
included in the invoice price;

(c) freight, insurance and other transportation charges to the extent included
in the invoice price;

(d) amounts repaid, credited or accrued, or allowances or adjustments made, by
reason of returns, rejections, or recalls, or because of chargebacks,
retroactive price reductions, or billing errors;

 

8



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

(e) reasonable and customary rebates and chargebacks to pharmacy benefit
managers, federal, state, or local governments (or their agencies or
purchasers), and managed health organizations (including without limitation
Medicaid rebates); and

(f) any amounts actually written off or specifically identified as uncollectible
in accordance with GAAP;

solely to the extent the above deductions are taken in accordance with GAAP
applicable to the particular Party.

Use of Subject Products for promotional, sampling or compassionate use purposes
or for use in clinical trials contemplated under this Agreement (but excluding
post-approval clinical trials for which compensation is received by the selling
party) shall not be considered in determining Net Sales. In the case of any sale
of a Subject Product between a Party and its Affiliates or sublicensees for
resale, Net Sales shall be calculated as above only on the first arm’s length
sale thereafter to a Third Party.

1.70 “Non-Breaching Party” has the meaning set forth in Section 9.3.

1.71 “Ophthalmic Indication” means the prevention or treatment of allergic
conjunctivitis in the eye.

1.72 “OTC” means “over-the-counter,” as such term is typically understood in the
pharmaceutical industry with reference to sales of drug products without a
prescription.

1.73 “OTC Switch” means, with respect to a particular country of the Inspire
Territory, the transfer of an Inspire Licensed Product from a prescription
medicine to an OTC medicine in such country. An Inspire Licensed Product will be
deemed to be transferred, and the OTC Switch deemed to be finalized, with
respect to a given country of the Inspire Territory upon final approval of the
sale of such Inspire Licensed Product as an OTC medicine by the Regulatory
Authority in such country that has regulatory jurisdiction over such transfer.

1.74 “Partial Termination” means the termination of this Agreement solely with
respect to particular Subject Product(s) and/or one or more countries, as
provided in Section 9.2 or 9.3.

1.75 “Patent Rights” means the rights and interests in and to all issued patents
and pending patent applications, including without limitation, all provisional
applications, substitutions, continuations, continuations-in-part, divisions,
and renewals, all letters patent granted thereon, and all patents-of-addition,
reissues, reexaminations and extensions or restorations by existing or future
extension or restoration mechanisms (including regulatory extensions), and all
supplementary protection certificates, together with any foreign counterparts
thereof anywhere in the Territory.

1.76 “Pediatric Indication” means the Primary Indication specifically for use in
children as young as six (6) years of age and no older than twelve (12) years of
age.

 

9



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

1.77 “Person” or “person” means any individual, firm, corporation, partnership,
limited liability company, trust, unincorporated organization or other entity or
a government agency or political subdivision thereto, and shall include any
successor (by merger or otherwise) of such Person.

1.78 “Phase 3 Clinical Trial” means a controlled clinical trial to confirm with
statistical significance the efficacy and safety of a product in larger,
targeted populations, performed to obtain Regulatory Approval, as more fully
described in 21 C.F.R. § 312.21(c).

1.79 “Primary Indication” means the treatment of allergic rhinitis.

1.80 “Principal OTC Product” means an Inspire Licensed Product for any
indication in the Field other than the Ophthalmic Indication that is sold to
consumers without a prescription.

1.81 “Principal Product” means a Principal OTC Product or a Principal Rx
Product.

1.82 “Principal Rx Product” means an Inspire Licensed Product for any indication
in the Field other than the Ophthalmic Indication that is sold to consumers
under a prescription.

1.83 “Prosecution” or “Prosecute” means the preparation, filing, prosecution,
issuance and maintenance (including, without limitation, interference,
opposition and similar third party proceedings before the relevant patent
office) of any patent applications or patents.

1.84 “Publishing Party” has the meaning set forth in Section 7.3.

1.85 “Quarter Start Date” means January 1, April 1, July 1, and October 1 of any
applicable year.

1.86 “Rate of Interest” means the interest rate equal to [C.I.] percentage
points above the prime rate of interest published as of the applicable time in
the Wall Street Journal as the prime rate; provided, however that if the Wall
Street Journal does not publish such prime rate, then the term “Rate of
Interest” shall mean [C.I.] percentage points above the rate of interest
publicly announced as of the applicable time by Bank of America, N.A., as its
Prime Rate, Base Rate, Reference Rate or the equivalent of such rate, whether or
not such bank makes loans to customers at, above, or below said rate.

1.87 “Receiving Party” has the meaning set forth in Section 1.9.

1.88 “Regulatory Amendment” has the meaning set forth in Section 3.2(a)(ii).

1.89 “Regulatory Approval” means the issuance by the appropriate Regulatory
Authority of an action letter indicating that an NDA or foreign equivalent, as
applicable, is approved. For avoidance of doubt, Regulatory Approval does not
mean that the Regulatory Authority issues an action letter indicating that an
NDA or foreign equivalent is approvable.

1.90 “Regulatory Authority” means any national (e.g., the FDA), state,
provincial or local regulatory agency, department, bureau, commission, council
or other governmental entity

 

10



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

involved in or responsible for regulation of medicinal products intended for
human use in any country.

1.91 “Regulatory Dossier” means the technical, medical and scientific
registrations, authorizations and approvals (including, without limitation,
approvals of NDAs or foreign equivalents, supplements and amendments, pre- and
post- approvals, pricing and Third Party reimbursement approvals, and labeling
approvals) of any Regulatory Authority necessary for the development (including
the conduct of clinical trials), manufacture, distribution, marketing,
promotion, offer for sale, use, import, reimbursement, export or sale of a
Subject Product in a regulatory jurisdiction, together with all related
correspondence to or from any Regulatory Authority and all documents referenced
in the complete regulatory chronology for each NDA or foreign equivalent,
including the Drug Master File (if any), IND, NDA and supplemental new drug
applications (sNDAs), or foreign equivalents.

1.92 “Reviewing Party” has the meaning set forth in Section 7.3.

1.93 “Rx Product” means a Principal Rx Product or an Inspire Ophthalmic Rx
Product.

1.94 “Scientific Publication” has the meaning set forth in Section 7.3.

1.95 “Serious Adverse Drug Experience” means any of an “adverse drug
experience,” a “life-threatening adverse drug experience,” a “serious adverse
drug experience,” or an “unexpected adverse drug experience,” as those terms are
defined at either 21 C.F.R. § 312.32 or 21 C.F.R. § 314.80 or relevant foreign
regulation within the Territory.

1.96 “Subject Product” means any Faes Licensed Ophthalmic Product, any Faes
Non-Ophthalmic Product, or any Inspire Licensed Product.

1.97 “Term” has the meaning set forth in Section 9.1.

1.98 “Territory” means, collectively, the Inspire Territory and the Faes
Territory.

1.99 “Third Party(ies)” means any Person other than Faes, Inspire and their
respective Affiliates.

1.100 “Third Party Claim” has the meaning set forth in Section 8.1.

1.101 “Third Party License” has the meaning set forth in Section 5.10(a).

1.102 “Urticaria Indication” means the treatment of chronic idiopathic
urticaria.

1.103 “Valid Claim” means a claim of an issued and unexpired patent, or a claim
of a pending patent application, within the Faes Licensed Patents, which claim
has not been held invalid, unpatentable or unenforceable by a court or other
government agency of competent jurisdiction from which no appeal can be further
taken, and has not been held or admitted to be invalid, unpatentable or
unenforceable through abandonment, re-examination or disclaimer, opposition

 

11



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

procedure, nullity suit or otherwise, which claim covers or claims an Inspire
Licensed Product or its manufacture or use; provided, however, that if a claim
of a pending patent application shall not have issued within [CONFIDENTIAL]
after the filing date from which such claim takes priority such claim shall not
constitute a Valid Claim for the purposes of this Agreement unless and until
such claim shall issue.

1.104 “Withholding Taxes” has the meaning set forth in Section 5.6.

ARTICLE 2

LICENSES, EXCLUSIVITY AND RELATED RIGHTS

2.1 License Grants.

(a) To Inspire.

(i) Faes hereby grants to Inspire a royalty-bearing, exclusive (even as to Faes
and its Affiliates, except as otherwise provided in subsection (a)(iv) below)
right and license, with the right to grant sublicenses (subject to Section 2.5),
under the Faes Technology solely (i) to research, develop, make, have made, use,
market, offer for sale, sell, and import Principal Products in the Field in the
Inspire Principal Territory, and (ii) to research, develop, make, have made, and
use Principal Products anywhere in the world solely for the purpose of
marketing, commercialization and sale of Principal Products in the Field in the
Inspire Principal Territory.

(ii) Faes hereby grants to Inspire a royalty-bearing, exclusive (even as to Faes
and its Affiliates, except as otherwise provided in subsection (a)(iv) below)
right and license, with the right to grant sublicenses, under the Faes
Technology solely (i) to research, develop, make, have made, use, market, offer
for sale, sell, and import Inspire Ophthalmic Products in the Ophthalmic
Indication in the Inspire Ophthalmic Territory, and (ii) to research, develop,
make, have made, and use Inspire Ophthalmic Products anywhere in the world
solely for the purpose of marketing, commercialization and sale of Inspire
Ophthalmic Products in the Ophthalmic Indication in the Inspire Ophthalmic
Territory.

(iii) For the avoidance of doubt, the licenses and rights granted to Inspire
under this Agreement shall not include a right to offer for sale, sell or have
sold Principal Products, and Inspire expressly covenants that it and its
Affiliates and sublicensees shall not sell any Principal Products, in the
Inspire Principal Territory in circumstances in which Inspire knows or
reasonably should know such Principal Products will be distributed or sold
outside the Inspire Principal Territory. Further, the licenses and rights
granted to Inspire under this Agreement shall not include a right to offer for
sale, sell or have sold Inspire Ophthalmic Products, and Inspire expressly
covenants that it and its Affiliates and sublicensees shall not sell any Inspire
Ophthalmic Products, in the Inspire Ophthalmic Territory in circumstances

 

12



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

in which Inspire knows or reasonably should know such Inspire Ophthalmic
Products will be distributed or sold outside the Inspire Ophthalmic Territory or
for any uses outside the Ophthalmic Indication.

(iv) Notwithstanding anything in this Agreement to the contrary, and for the
avoidance of doubt, (1) Faes (and its Affiliates and other licensees) shall
retain the rights under the Faes Technology to research, develop, make, have
made, and use Faes Non-Ophthalmic Products in the Inspire Principal Territory
solely for the purpose of sale of such products in the Field outside the Inspire
Principal Territory; and (2) Faes (and its Affiliates and other licensees) shall
retain the rights under the Faes Technology to research, develop, make, have
made, and use Faes Licensed Ophthalmic Products in the Inspire Ophthalmic
Territory solely for the purpose of sale of Faes Licensed Ophthalmic Products
outside the Inspire Ophthalmic Territory; and (3) Faes (and its Affiliates and
other licensees) shall retain the exclusive rights to research, develop, make,
have made, use, offer for sale, sell, and import all Faes Non-Ophthalmic
Products in the Field in all countries, territories and jurisdictions other than
the Inspire Principal Territory; and (4) Faes (and its Affiliates and other
licensees) shall retain the exclusive rights to research, develop, make, have
made, use, market, offer for sale, sell, and import Faes Licensed Ophthalmic
Products in the Ophthalmic Indication in the Faes Ophthalmic Territory.

(b) To Faes.

(i) Inspire hereby grants to Faes an exclusive (even as to Inspire and its
Affiliates, except as otherwise provided in subsection (b)(iv) below) right and
license, with the right to grant sublicenses, under the Inspire Non-Ophthalmic
Technology solely to research, develop, make, have made, use, market, offer for
sale, sell, and import Faes Non-Ophthalmic Products in the Field in all
countries, territories and jurisdictions outside the Inspire Principal
Territory.

(ii) Inspire hereby grants to Faes a royalty-bearing, exclusive (even as to
Inspire and its Affiliates, except as otherwise provided in subsection (b)(iv)
below) right and license, with the right to grant sublicenses, under the Inspire
Ophthalmic Technology solely to research, develop, make, have made, use, market,
offer for sale, sell, and import Faes Licensed Ophthalmic Products in the
Ophthalmic Indication in the Faes Ophthalmic Territory.

(iii) For the avoidance of doubt, the licenses and rights granted to Faes under
this Agreement shall not include a right to offer for sale, sell or have sold
Faes Licensed Ophthalmic Products, and Faes expressly covenants that it and its
Affiliates and sublicensees shall not sell any Faes Licensed Ophthalmic
Products, in the Faes Ophthalmic Territory in circumstances in which Faes knows
or reasonably should know such Faes Licensed Ophthalmic Products will be
distributed or sold outside the Faes Ophthalmic Territory or for any uses
outside the Ophthalmic Indication. Further, the licenses and rights granted to
Faes under this

 

13



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

Agreement shall not include a right to offer for sale, sell or have sold Faes
Non-Ophthalmic Products, and Faes expressly covenants that it and its Affiliates
and sublicensees shall not sell any Faes Non-Ophthalmic Products, in any country
outside the Inspire Principal Territory in circumstances in which Faes knows or
reasonably should know such Faes Non-Ophthalmic Products will be distributed or
sold in the Inspire Principal Territory.

(iv) Notwithstanding anything in this Agreement to the contrary, and for the
avoidance of doubt, (1) Inspire (and its Affiliates and other licensees) shall
retain the rights under the Inspire Non-Ophthalmic Technology to research,
develop, make, have made, and use Principal Products outside the Inspire
Principal Territory solely for the purpose of sale of such products in the Field
solely in the Inspire Principal Territory; and (2) Inspire (and its Affiliates
and other licensees) shall retain the rights under the Inspire Ophthalmic
Technology to research, develop, make, have made, and use Inspire Ophthalmic
Products outside the Inspire Ophthalmic Territory solely for the purpose of sale
of Inspire Ophthalmic Products in the Ophthalmic Indication solely in the
Inspire Ophthalmic Territory; and (3) Inspire (and its Affiliates and other
licensees) shall retain the exclusive rights to research, develop, make, have
made, use, offer for sale, sell, and import Principal Products in the Field in
the Inspire Principal Territory; and (4) Inspire (and its Affiliates and other
licensees) shall retain the exclusive rights to research, have researched,
develop, have developed, make, have made, use, market, have marketed,
commercialize, have commercialized, offer for sale, sell, import and have
imported Inspire Ophthalmic Products in the Ophthalmic Indication in the Inspire
Ophthalmic Territory.

(c) With respect to each particular Inspire Licensed Product, on a
country-by-country basis, upon the expiration of the Inspire Royalty Term
applicable to such Inspire Licensed Product in a specific country, the licenses
and rights granted to Inspire under Section 2.1(a) shall become fully paid up,
royalty-free, perpetual and irrevocable solely with regards to such Inspire
Licensed Product in such country. With respect to each particular Faes Licensed
Ophthalmic Product, on a country-by-country basis, upon the expiration of the
Faes Royalty Term applicable to such Faes Licensed Ophthalmic Product in a
specific country, the licenses and rights granted to Faes under Section 2.1(b)
shall become fully paid up, royalty-free, perpetual and irrevocable solely with
regards to such Faes Licensed Ophthalmic Product in such country.

2.2 Use of Affiliates and Third Party Contractors. Without limiting the licenses
and rights granted under Section 2.1, Inspire and Faes shall each have the right
to engage their Affiliates and Third Party contractors (including but not
limited to contract research organizations, clinical trial sites, contract
manufacturers and distributors) to perform services to assist the respective
Party in exercising its rights and in carrying out its respective activities or
obligations under this Agreement, including for the purpose of development and
commercialization of Principal Products in the Inspire Principal Territory and
Inspire Ophthalmic Products in the Inspire Ophthalmic Territory on behalf of
Inspire, or of Faes Licensed Ophthalmic Products in the Faes

 

14



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

Ophthalmic Territory and Faes Non-Ophthalmic Products in all countries and
jurisdictions outside the Inspire Principal Territory on behalf of Faes.

2.3 No Implied Licenses. Only the licenses expressly granted herein shall be of
legal force and effect. No license rights shall be created hereunder by
implication, estoppel or otherwise.

2.4 Marks. Inspire may market Principal Products in the Field in the Inspire
Principal Territory, and Inspire Ophthalmic Products in the Ophthalmic
Indication in the Inspire Ophthalmic Territory, under such Marks as Inspire
shall select in its sole discretion (the “Inspire Marks”). Inspire shall own and
control all such Inspire Marks. Inspire shall be responsible for filing,
registering and maintaining the Inspire Marks in the Inspire Territory. Faes
shall retain the exclusive rights to market Faes Non-Ophthalmic Products in the
Field in all countries and jurisdictions outside the Inspire Principal
Territory, and Faes Licensed Ophthalmic Products in the Ophthalmic Indication in
the Faes Ophthalmic Territory, under such Marks as Faes (or its Affiliate or
other licensee) shall select in its sole discretion (the “Faes Marks”). Faes (or
its Affiliate or licensee, as applicable) shall own and control all such Faes
Marks. Faes (or its Affiliate or licensee, as applicable) shall be responsible
for filing, registering and maintaining the Faes Marks in all applicable
countries.

2.5 Limitation on Sublicenses in Inspire Principal Territory. Faes shall have
the right to approve, such approval not to be unreasonably withheld or delayed,
the grant by Inspire of any sublicense to a proposed sublicensee of rights in
the Inspire Principal Territory as to any Principal Product; such sublicensed
rights would not be further sublicenseable by such sublicensee without Faes’
written approval, such approval not to be unreasonably withheld or delayed.

2.6 Faes Right of First Negotiation. Inspire hereby grants to Faes the right of
first negotiation, as set forth below in this Section 2.6, in regards to the
Inspire cystic fibrosis development product known as denufosol tetrasodium (the
“CF Product”). If Inspire determines to undertake an initiative to out-license
on an exclusive basis all or substantially of its intellectual property rights
in the CF Product on a regional basis in Spain and Portugal (a “Business
Opportunity”), then Inspire will notify Faes in writing of its intent to pursue
such Business Opportunity. At the request of Faes, Inspire will afford Faes a
reasonable opportunity to review scientific information relevant to the Business
Opportunity and available to Inspire, and which has been approved by the Board
of Directors of Inspire. Within fifteen (15) days of Faes’ receipt of the
written notice, Faes will respond to Inspire in writing regarding Faes’ interest
in the Business Opportunity. If Faes indicates interest in pursuing the Business
Opportunity, the Parties will negotiate in good faith for a period of at least
sixty (60) days to enter into a definitive agreement regarding such Business
Opportunity. If, (i) Faes indicates no interest in the Business Opportunity or
does not respond to Inspire’s notice of the Business Opportunity within such
fifteen (15) day period, or (ii) Faes and Inspire do not enter into a definitive
agreement within such sixty (60) day period, then Inspire will be free to pursue
the Business Opportunity and will be deemed to have discharged its obligations
under this Section 2.6 in full; provided, however, that if at the end of such
sixty (60) day period the Parties are actively negotiating the terms of a
definitive agreement, then such sixty (60) day period may be extended to a
mutually acceptable time by the Parties in writing. For the avoidance of doubt,
any Inspire initiative with respect to the CF Product that includes any country
other than Spain and Portugal will not be deemed a Business Opportunity, and
Inspire will have no obligation with respect to such an initiative, under this
Section 2.6.

 

15



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

2.7 Supply of Compound. The Parties acknowledge that it is the Parties’
intention, notwithstanding the license rights granted by Faes in Section 2.1(a),
for Faes to supply to Inspire bulk Compound (as API) for Inspire’s use in
manufacturing, developing and commercializing Inspire Licensed Products in final
form. The Parties agree to initiate negotiation of a supply agreement in good
faith promptly after the Effective Date, and to enter into a supply agreement as
soon as practicable, which agreement shall contain commercially reasonable,
mutually acceptable supply terms and provisions typical of similar supply
arrangements, including forecasting and ordering provisions, delivery terms,
transfer pricing, and back-up manufacturing rights. Inspire acknowledges that
Faes’ right to supply to Inspire the Compound is a fundamental aspect of this
Agreement for Faes, and thus Inspire agrees that Inspire shall not negotiate
with any third party regarding any manufacturing relationship under which Faes
would obtain supplies of Compound, so long as Faes is continuing to negotiate
the terms of the supply agreement in good faith as above (and provided that Faes
supplies to Inspire its interim requirements for Compound (for use in clinical
development under the terms of this Agreement) as set forth in reasonable
forecasts provided to Faes). It is understood that Inspire shall have sole
responsibility for conducting (or having conducted on its behalf) all product
formulation and packaging as needed to use the Compound supplied by Faes to make
Inspire Licensed Products in final form.

ARTICLE 3

DEVELOPMENT AND COMMERCIALIZATION

3.1 Data and Materials Transfer and Right of Reference.

(a) In furtherance of the licenses granted by Faes to Inspire under this
Agreement and the activities contemplated by this Article 3, Faes shall, or
shall cause its Affiliates or Third Party contractors to, transfer promptly (but
in all events within thirty (30) days following the Effective Date) to Inspire
(i) the physical embodiments, to the extent available, of the Faes Technology
that are needed or reasonably useful to Inspire in the development or
commercialization of Inspire Licensed Products in the applicable countries of
the Inspire Territory as contemplated by this Agreement, and (ii) a copy of the
entire Regulatory Dossier in existence as of the Effective Date. Without
limiting the foregoing, Faes shall provide to Inspire copies of all final
audited study reports, prepared in accordance with applicable FDA guidelines,
for all studies relating to the Compound.

(b) Faes shall make reasonably available to Inspire at no cost to Inspire,
during business hours and for reasonable amounts of time during the twelve
(12) month period following the Effective Date, such of Faes’ employees as are
appropriate (including key manufacturing and development personnel) for purposes
of consulting with Inspire regarding the development, testing and manufacturing
of Inspire Licensed Products, procuring of Regulatory Approval of Inspire
Licensed Products, and to enable Inspire to use the Faes Know-How in connection
with Inspire Licensed Products.

(c) Faes hereby grants to Inspire a “Right of Reference or Use” as that term is
defined in 21 C.F.R. § 314.3(b), and any foreign equivalents, to any and all
regulatory filings, data and information within the Faes Know-How relating to
the Compound or Subject Products, including without limitation that related to
pharmacology, toxicology, preclinical testing,

 

16



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

clinical testing, chemistry, manufacturing and controls data, batch records,
trials and studies, safety and efficacy, manufacturing information, analytical
and quality control, and agrees to sign, and cause its Affiliates to sign, any
instruments reasonably requested by Inspire in order to effect such grant,
solely for the purposes of developing and seeking regulatory approval in the
Inspire Principal Territory of Inspire Principal Products and in the Inspire
Ophthalmic Territory of Inspire Ophthalmic Products and conducting such other
activities as are contemplated by this Agreement. In addition, Faes hereby
grants to Inspire the full right to use and refer to any Drug Master File for
the Compound and will provide a copy thereof to Inspire upon Inspire’s request
solely for the purposes of developing and seeking regulatory approval in the
Inspire Principal Territory of Inspire Principal Products and in the Inspire
Ophthalmic Territory of Inspire Ophthalmic Products and conducting such other
activities as are contemplated by this Agreement.

(d) Faes hereby agrees to assign and hereby does assign to Inspire the
regulatory documents in the Regulatory Dossier relating directly to the Compound
in the Inspire Principal Territory. Within thirty (30) days after the Effective
Date, Faes shall provide to Inspire a list of all of the documents in the
Regulatory Dossier as of the Effective Date relating directly to the Compound in
the Inspire Principal Territory. Within thirty (30) days after the Effective
Date, the Parties shall execute and deliver to the FDA such documents as are
required to notify the FDA of the transfer of the IND number 70,302 to Inspire.
In addition, Faes promptly shall execute any and all other instruments, forms of
assignment or other documents and take such further actions as Inspire may
reasonably request in order to give effect to or evidence the foregoing
assignment. Faes shall retain the full rights to use any and all information in
the aspects of the Regulatory Dossier assigned to Inspire as above, and the
right of reference to all such regulatory documents, solely for purposes
relating to development and commercialization of Faes Non-Ophthalmic Products
outside the Inspire Principal Territory and Faes Licensed Ophthalmic Products in
the Faes Ophthalmic Territory.

(e) In furtherance of the licenses granted by Inspire to Faes under this
Agreement and the activities contemplated by this Article 3, Inspire shall, or
shall cause its Affiliates or Third Party contractors to, transfer to Faes upon
Faes’s reasonable request made from time to time, to the extent available:
(i) the physical embodiments of the Inspire Technology that are needed or
reasonably useful to Faes in the development or commercialization of Faes
Non-Ophthalmic Products in all applicable countries outside the Inspire
Principal Territory or of the Faes Licensed Ophthalmic Products in the
applicable countries of the Faes Ophthalmic Territory as contemplated by this
Agreement, and (ii) a copy of the entire Regulatory Dossier with respect to the
Inspire Licensed Products. In addition, Inspire hereby grants to Faes the
foreign equivalents, in any country or jurisdiction outside the Inspire
Principal Territory, to a “Right of Reference or Use” as that term is defined in
21 C.F.R. § 314.3(b) to any and all regulatory filings, data and information
within the Inspire Technology relating to the Compound or Subject Products,
including without limitation that related to pharmacology, toxicology,
preclinical testing, clinical testing, chemistry, manufacturing and controls
data, batch records, trials and studies, safety and efficacy, manufacturing
information, analytical and quality control, and agrees to sign, and cause its
Affiliates to sign, any instruments reasonably requested by Faes in order to
effect such

 

17



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

grant, solely for the purposes of developing and seeking regulatory approval
outside the Inspire Principal Territory of Faes Non-Ophthalmic Products and/or
of the Faes Licensed Ophthalmic Products in the applicable countries of the Faes
Ophthalmic Territory as contemplated by this Agreement, and of conducting such
other activities as are contemplated by this Agreement.

3.2 Development.

(a) Development Program and Plan.

(i) Inspire and Faes will perform the Development Program in accordance with the
Development Plan. The Parties acknowledge and agree that the Development Plan
sets forth the development activities to be performed by Inspire during the Term
(the “Inspire Development Activities”) together with certain of the development
activities to be performed by Faes during the Term (the “Faes Development
Activities”). The Development Plan includes an overall timeline of the estimated
target dates for completing the various development tasks described within the
Development Plan (the “Development Timeline”). The initial Development Plan as
agreed to by the Parties as of the Effective Date has been signed and
acknowledged by each Party and copies of such signed document have been
exchanged between the Parties.

(ii) The Parties will work together, through their participation on the Joint
Project Team, to evaluate from time to time in light of then-current
circumstances the status of the Development Program and progress compared to the
Development Timeline. Either Inspire or Faes may propose modifications to the
Development Plan, which will be discussed in good faith by the Joint Project
Team. Any modification to the Development Plan proposed by either Party (except
for Regulatory Amendments (defined below)) that will extend the Development
Timeline for more than sixty (60) days or materially increase the costs
associated with the development of a Principal Product for the Primary
Indication (each, a “Material Amendment”) will require the requesting Party to
demonstrate that the potential benefits (economic, commercial, or otherwise) to
both Parties that may result from the proposed Material Amendment materially
outweigh the potential adverse impact (economic, commercial, or otherwise) on
both Parties (including without limitation the impact caused by a delay in
launch and any increased development costs) associated with such proposed
Material Amendment. Each Material Amendment will require the unanimous approval
of the Joint Project Team prior to implementation and any dispute regarding a
Material Amendment will be subject to the dispute resolution procedures set
forth in Section 11.9; provided, however, that Inspire shall have final
decision-making authority with respect to the development and commercialization
of Principal Products in the Inspire Principal Territory and of Inspire
Ophthalmic Products in the Inspire Ophthalmic Territory, and Faes shall have
final decision-making authority with respect to the development and
commercialization of Faes Non-Ophthalmic Products outside the Inspire Principal
Territory and of Faes Licensed Ophthalmic Products in the Faes Ophthalmic
Territory, and compliance with the dispute

 

18



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

resolution procedures set forth in Section 11.9 will not be required with
respect to such matters. The Joint Project Team also will review and consider
any modifications to the Development Plan suggested or required by any
Regulatory Authority (each, a “Regulatory Amendment”), and the Parties will
amend the Development Plan as necessary to incorporate feedback from any
Regulatory authority on the Development Program and to comply with any legal
requirement or formal action imposed by any Regulatory Authority.

(b) Development Activities.

(i) Inspire will be responsible for undertaking the Inspire Development
Activities and will use Commercially Reasonable Efforts to perform the Inspire
Development Activities in accordance with the Development Timeline. Faes will be
responsible for undertaking the Faes Development Activities and will use
Commercially Reasonable Efforts to perform the Faes Development Activities in
accordance with the Development Timeline. The Joint Project Team will monitor
each Party’s respective obligations and progress towards achieving the goals set
forth in the Development Plan. Each Party acknowledges and agrees that the drug
development process is a process of scientific discovery and as such is
inherently unpredictable and delays to the Development Timeline may occur for
reasons beyond a Party’s control as Subject Products are developed, and that the
drug development process is subject to a high level of governmental regulation
and the requirements of the regulatory process of seeking drug approval may
result in delays beyond a Party’s control and that such delays or other similar
delays beyond a Party’s control, without evidence of some other lack of
Commercially Reasonable Efforts, are not a breach of this Section 3.2(b)(i).

(ii) Without limiting Section 3.2(b)(i), Inspire shall be responsible, at
Inspire’s sole cost and expense, for conducting all Phase 3 Clinical Trials in
the United States on the Compound as necessary to obtain Regulatory Approval in
the United States of a Principal Product for the Primary Indication.

(iii) Without limiting Section 3.2(b)(i), Faes shall be responsible, at Faes’s
sole cost and expense, for continuing and completing the Definitive QT Study in
accordance with current good clinical practices and any comments received from
the FDA. Promptly upon completion of the Definitive QT Study, Faes shall report
the results thereof to Inspire. Faes shall prepare or cause to be prepared, at
its sole cost and expense, a final, audited study report with respect to the
Definitive QT Study in compliance with applicable guidelines and suitable for
submission to the FDA, and Faes shall provide such report to Inspire within
sixty (60) days after completion of such study. Inspire shall have the right to
use and refer to the Definitive QT Study solely in connection with Inspire’s
permitted activities under this Agreement.

 

19



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

(c) Joint Project Team.

(i) Within ten (10) days after the Effective Date, the Parties will establish a
project team to oversee the Development Program (the “Joint Project Team”). The
Joint Project Team will be comprised of equal numbers of representatives of each
Party, with each Party appointing four (4) representatives as members of the
Joint Project Team. The Joint Project Team may change its size from time to time
by mutual consent of its members; provided that each of Inspire and Faes at all
times will have one (1) vote on any matter requiring the approval of the Joint
Project Team. Each Party may replace its Joint Project Team representatives at
any time upon written notice to the other Party. Each Party may, in its
reasonable discretion, invite non-member representatives of such Party to attend
meetings of the Joint Project Team as appropriate to provide input with respect
to matters on the agenda; provided that such non-member representatives agree to
comply with the non-use and non-disclosure obligations of Article 7 with respect
to all information disclosed or exchanged in such meeting. Non-member
representatives will not have the power to vote on matters before the Joint
Project Team.

(ii) The Joint Project Team will perform the following functions:

(A) oversee and coordinate the Parties’ activities conducted in connection with
the Development Program;

(B) review and approve the Development Plan and any updates and modifications
thereto in accordance with Section 3.2(a)(ii);

(C) monitor progress towards achieving goals set forth in the Development Plan;

(D) address and attempt to resolve conflicts or disputes between the Parties
that may arise during the course of performing the Development Plan; and

(E) serve as a forum for communication between the Parties for the activities
performed pursuant to the Development Plan.

(iii) The Joint Project Team will meet in person (or by having certain
representatives of the Parties participate by telephone where necessary) no less
frequently than once every six (6) months, unless otherwise agreed by the
Parties. The members of the Joint Project Team may also convene or be polled or
consulted from time to time by means of telecommunications, video conferences,
electronic mail or correspondence, as deemed necessary or appropriate. Meetings
of the Joint Project Team that are held in person will alternate between the
offices of the Parties, or such other place as the Parties may agree. The
members of the Joint Project Team will designate one (1) representative at each
meeting to serve as secretary for such meeting, who will promptly prepare and
distribute to the Parties

 

20



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

written minutes summarizing the matters discussed and actions taken, if any, at
such meeting. The meeting minutes will be approved by each of Inspire and Faes
promptly following the applicable Joint Project Team meeting and will reflect
any agreement or disagreement of the Parties with regard to the matters therein.
The first meeting of the Joint Project Team will take place at the offices of
one of the Parties within thirty (30) days of the Effective Date.

(iv) The Joint Project Team will strive to reach consensus on matters over which
it has authority; provided that any proposed amendments or modifications to the
Development Plan will be made in accordance with Section 3.2(a)(ii). Subject to
the foregoing and except as otherwise provided herein, if, at a meeting of the
Joint Project Team, the Joint Project Team is unable to reach consensus on a
particular issue, the members of the Joint Project Team will make good faith
efforts to resolve such issue over the next thirty (30) days. If after thirty
(30) days such effort is unsuccessful, either Party may proceed with the dispute
resolution procedures set forth in Section 11.9; provided, however, that Inspire
shall have final decision-making authority with respect to the development and
commercialization of Principal Products in the Inspire Principal Territory and
of Inspire Ophthalmic Products in the Inspire Ophthalmic Territory, and Faes
shall have final decision-making authority with respect to the development and
commercialization of Faes Non-Ophthalmic Products outside the Inspire Principal
Territory and of Faes Licensed Ophthalmic Products in the Faes Ophthalmic
Territory, and compliance with the dispute resolution procedures set forth in
Section 11.9 will not be required with respect to such matters.

(v) The Joint Project Team will have only such powers as are specifically
delegated to it in this Agreement, and will have no power to amend this
Agreement or waive a Party’s rights or obligations under this Agreement.

3.3 Commercialization.

(a) Inspire shall be solely responsible, using the efforts required in
subsection (b) below, for commercialization of Principal Products in the Inspire
Principal Territory and of Inspire Ophthalmic Products in the Inspire Ophthalmic
Territory, including without limitation with respect to:

(i) Regulatory Approval;

(ii) sales and marketing;

(iii) advertising, marketing and promotional materials;

(iv) sales representatives and sales force matters;

(v) distribution;

 

21



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

(vi) regulatory compliance and communications;

(vii) additional required or appropriate clinical studies, such as Phase 4
trials; and

(viii) product inquiries and complaints.

(b) Inspire shall use Commercially Reasonable Efforts to commercialize a
Principal Product in the Field in each country in the Inspire Principal
Territory and an Inspire Ophthalmic Product in each country in the Inspire
Ophthalmic Territory, promptly after obtaining Regulatory Approval for, and such
other approvals (including without limitation reimbursement approvals) as are
necessary for the marketing of, such Inspire Licensed Product in the applicable
country.

(c) Faes shall have the right to recommend to Inspire specific companies that
Faes believes would be appropriate as co-promotion or distribution partners for
particular Inspire Licensed Products in applicable countries in the Inspire
Territory. Inspire shall consider any such recommendations in good faith, and if
requested by Faes will discuss such recommendations reasonably with Faes. If
Faes and Inspire determine that it would be beneficial to the Parties to seek
and enter into an agreement with one or more appropriate, capable co-promotion
or distribution partners, such determination to be made reasonably and in good
faith, then the Parties shall use Commercially Reasonable Efforts to enter into
such agreements. Co-promotion proposals made by Faes or Inspire will not be
rejected by the other Party unless such other Party shall have provided a
written summary of the reasons that such other Party believes should justify not
proceeding with such proposed arrangement, and such reasons are objective and
clearly support not proceeding with such arrangement.

3.4 Records and Reports.

(a) Each Party shall maintain records, in sufficient detail and in good
scientific manner appropriate for patent and regulatory purposes, which shall
accurately reflect all work done and results achieved in the performance of the
Development Program by such Party. All reports and other information provided or
made available by a Party under this Section 3.4 shall constitute the
Confidential Information of such Party and shall be subject to the provisions of
Article 7.

(b) By Inspire. Every six (6) months following the Effective Date, Inspire shall
provide Faes a written report summarizing the efforts and accomplishments of
Inspire, its Affiliates and its sublicensees during the preceding six (6) month
period in developing and commercializing Inspire Licensed Products. Such reports
shall include, without limitation, summaries of scientific and clinical data
obtained in furtherance of or based on Inspire’s (or its Affiliate’s or
sublicensee’s) efforts to develop or commercialize Inspire Licensed Products.

 

22



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

(c) By Faes. Every six (6) months following the Effective Date, Faes shall
provide Inspire a written report summarizing the efforts and accomplishments of
Faes, its Affiliates and sublicensees during the preceding six (6) month period
in developing and commercializing Faes Licensed Ophthalmic Products. Such
reports shall include, without limitation, summaries of scientific and clinical
data obtained in furtherance of or based on Faes’s (or its Affiliate’s or
sublicensee’s) attempts to develop or commercialize Faes Licensed Ophthalmic
Products.

(d) Each Party shall have the right, during normal business hours and upon
reasonable prior written notice, to inspect all such records of the other Party
referred to in Section 3.4(a), and to obtain copies of such records to the
extent reasonably needed by such Party in exercising its rights under this
Agreement. Each Party shall maintain such records and the information disclosed
therein in confidence in accordance with Article 7. Each Party shall have the
right to arrange for its employees involved in the activities contemplated
hereunder to visit the offices and laboratories of the other Party and any of
its Affiliates, twice per calendar year during normal business hours and upon
reasonable prior written notice, to discuss the Development Program work and its
results in detail with the technical personnel and consultants of the other
Party.

3.5 Inspire Regulatory Matters; Faes Assistance. From and after the Effective
Date, the aspects of the Regulatory Dossier with respect to Principal Products
in the Field in the Inspire Principal Territory and Inspire Ophthalmic Products
in the Ophthalmic Indication in the Inspire Ophthalmic Territory, including
without limitation any applicable NDA or foreign equivalents covering such
products, shall be owned by Inspire and in Inspire’s name. Without limiting
Inspire’s obligations set forth in Section 3.3, Inspire shall have exclusive
control over, and authority and responsibility for, the regulatory strategies
relating to the development and commercialization of all Principal Products in
the Field in the Inspire Principal Territory and Inspire Ophthalmic Products in
the Ophthalmic Indication in the Inspire Ophthalmic Territory including, without
limitation: (a) the preparation of all documents submitted to Regulatory
Authorities and the filing of all submissions relating to Regulatory Approval of
Inspire Licensed Products in the applicable countries in the Inspire Territory;
and (b) all regulatory actions, communications and meetings with any applicable
Regulatory Authority with respect to any Inspire Licensed Product in the
applicable countries in the Inspire Territory. Upon the request of Inspire, Faes
shall use reasonable efforts to provide to Inspire on a timely basis such
information in its possession and control relating to any Inspire Licensed
Product as may be required for the foregoing regulatory activities, and
otherwise provide reasonable assistance, at Inspire’s expense, to Inspire in
complying with all regulatory obligations in the Inspire Territory relating to
Inspire Licensed Products, including without limitation, reasonably assisting
Inspire in its drafting the NDA or any foreign equivalent for any Inspire
Licensed Product or providing reasonable assistance to Inspire relating to
safety updates, amendments, annual reports, pharmacovigilance filings,
investigator notifications, manufacturing facility inspections and
certifications and product approvals. Inspire shall be responsible for
interfacing, corresponding and meeting with all Regulatory Authorities in the
applicable countries in the Inspire Territory with respect to any Inspire
Licensed Product. Except as required by applicable law, Faes shall not
communicate directly with the FDA or any other Regulatory Authority in the
Inspire Principal Territory relating to any Principal Product or in the Inspire
Ophthalmic Territory relating to any Inspire Ophthalmic

 

23



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

Product, without the prior written consent of Inspire. In furtherance thereof,
Faes shall refer all FDA and other Regulatory Authority communications relating
to any Inspire Licensed Product to Inspire. Faes shall use reasonable efforts to
cooperate with Inspire to provide, at Inspire’s expense, all reasonable
assistance reasonably requested by Inspire that are necessary for Inspire to
comply with any law applicable to any Inspire Licensed Product, including
without limitation reporting of adverse drug experience reports (and serious
adverse drug experiences) to Regulatory Authorities in the Inspire Territory.

3.6 Faes Regulatory Matters; Inspire Assistance. From and after the Effective
Date, the aspects of the Regulatory Dossier with respect to Faes Non-Ophthalmic
Products in the Field intended for Regulatory Approval and sale outside the
Inspire Principal Territory and/or to Faes Licensed Ophthalmic Products in the
Ophthalmic Indication in the Faes Ophthalmic Territory, including without
limitation any applicable foreign equivalent to an NDA covering such products,
shall be owned by Faes (or its Affiliate or other licensee) and in such party’s
name. Faes shall have exclusive control over, and authority and responsibility
for, the regulatory strategies relating to the development and commercialization
of Faes Non-Ophthalmic Products in the Field intended for Regulatory Approval
and sale outside the Inspire Principal Territory and/or to Faes Licensed
Ophthalmic Products in the Ophthalmic Indication in the Faes Ophthalmic
Territory including, without limitation: (a) the preparation of all documents
submitted to Regulatory Authorities and the filing of all submissions relating
to Regulatory Approval of Faes Non-Ophthalmic Products intended for Regulatory
Approval and sale outside the Inspire Principal Territory and/or to Faes
Licensed Ophthalmic Products in the Ophthalmic Indication in the Faes Ophthalmic
Territory; and (b) all regulatory actions, communications and meetings with any
applicable Regulatory Authority with respect to Faes Non-Ophthalmic Products in
the Field intended for Regulatory Approval and sale outside the Inspire
Principal Territory and/or to Faes Licensed Ophthalmic Products in the
Ophthalmic Indication in the Faes Ophthalmic Territory. Upon the request of
Faes, Inspire shall use reasonable efforts to provide to Faes on a timely basis
such information in Inspire’s possession and control relating to any Faes
Non-Ophthalmic Product and/or Faes Licensed Ophthalmic Product as may be
required for the foregoing regulatory activities, and otherwise provide
reasonable assistance, at Faes’ expense, to Faes in complying with all
regulatory obligations in such countries relating to Faes Non-Ophthalmic
Products in the Field intended for Regulatory Approval and sale outside the
Inspire Principal Territory and/or to Faes Licensed Ophthalmic Products in the
Ophthalmic Indication in the Faes Ophthalmic Territory, including without
limitation, reasonably assisting Faes in its drafting any application or
registration for Regulatory Approval for any Faes Non-Ophthalmic Product or Faes
Licensed Ophthalmic Product, or providing reasonable assistance to Faes relating
to safety updates, amendments, annual reports, pharmacovigilance filings,
investigator notifications, manufacturing facility inspections and
certifications and product approvals. Faes shall be responsible for interfacing,
corresponding and meeting with all Regulatory Authorities in the applicable
countries with respect to Faes Non-Ophthalmic Products in the Field intended for
Regulatory Approval and sale outside the Inspire Principal Territory and/or to
Faes Licensed Ophthalmic Products in the Ophthalmic Indication in the Faes
Ophthalmic Territory. Except as required by applicable law, Inspire shall not
communicate directly with any applicable Regulatory Authority relating to any
Faes Non-Ophthalmic Product and/or Faes Licensed Ophthalmic Products, without
the prior written consent of Faes. In furtherance thereof, Inspire shall refer
to Faes all Regulatory Authority communications relating to Faes Non-Ophthalmic
Products in the Field intended for Regulatory

 

24



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

Approval and sale outside the Inspire Principal Territory and/or to Faes
Licensed Ophthalmic Products in the Ophthalmic Indication in the Faes Ophthalmic
Territory. Inspire shall use reasonable efforts to cooperate with Faes to
provide, at Faes’ expense, all reasonable assistance reasonably requested by
Faes that are necessary for Faes to comply with any law applicable to any Faes
Non-Ophthalmic Product or Faes Licensed Ophthalmic Product, including reporting
of adverse drug experience reports (and serious adverse drug experiences) to
Regulatory Authorities in the applicable countries.

3.7 Adverse Event Reporting.

(a) Each Party shall, and shall require its respective Affiliates to:

(i) to the extent permissible under time constraints and reporting requirements,
provide to the other Party in advance of initial or periodic submission to
Regulatory Authorities any and all adverse event reports and Serious Adverse
Drug Experience reports from clinical trials and commercial experiences with
respect to the Compound and each Subject Product;

(ii) provide such adverse event reports and Serious Adverse Drug Experience
reports to the other Party contemporaneously with the provision of such reports
to the applicable Regulatory Authority; and

(iii) adhere to all requirements of applicable laws, rules and regulations that
relate to the reporting and investigation of adverse events and Serious Adverse
Drug Experiences and keep the other Party informed of such events.

(b) If a Party contracts with a Third Party for research to be performed by such
Third Party on any of the Subject Products, that Party shall require such Third
Party to report to the contracting Party the information set forth above.

ARTICLE 4

INITIAL PAYMENT AND MILESTONE PAYMENTS

4.1 Initial Payment. Within ten (10) Business Days after the Effective Date,
Inspire shall pay Faes Seven Million U.S. Dollars ($7,000,000), by wire
transfer, to the credit of such bank account as designated by Faes in writing,
such sum shall be non-creditable and non-refundable.

4.2 Milestone Payments. Inspire shall pay the following non-creditable and
non-refundable milestone payments (the “Milestone Payments”) within thirty
(30) calendar days following the first occurrence of the specified event:

(a) Acceptable QT Study Results. Eight Million U.S. Dollars ($8,000,000) upon
Faes providing to Inspire the final report of the completed Definitive QT Study
and the results of such Definitive QT Study being acceptable to Inspire pursuant
to the guidelines set forth in

 

25



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

Schedule 4.2(a), such determination to be made by Inspire by the date thirty
(30) days after Faes provides such report (the “QT Milestone Due Date”).

If Inspire does not pay the milestone payment under this Section 4.2(a) by the
QT Milestone Due Date, then Inspire may proceed under the terms of
Section 9.8(a), and Faes may proceed under the terms of Section 9.8(b).

(b) United States Phase 3 Clinical Trial Results. Two Million U.S. Dollars
($2,000,000) upon completion of the first Phase 3 Clinical Trial of a Principal
Product comprising an oral tablet formulation for the Primary Indication
conducted by or on behalf of Inspire in the United States in which the Principal
Product’s results are significantly better than the results for placebo in such
Phase 3 Clinical Trial.

[CONFIDENTIAL]

 

26



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

For purposes of clarification, each of the foregoing Milestone Payments shall be
made only once and upon the first occurrence of each milestone, regardless of
the number of Inspire Licensed Products or occurrences of each milestone for
Inspire Licensed Products.

ARTICLE 5

ROYALTIES

5.1 Inspire Royalty Payments. Inspire shall pay to Faes the following royalties
in accordance with this Article 5 (“Inspire Royalties”) based on Net Sales of
each Inspire Licensed Product in the Field in the Inspire Territory, as follows:

(a) For Net Sales of Principal Rx Products, the following percentages of Net
Sales:

 

27



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

(i) For Net Sales of such Principal Rx Products[C.I.] in a calendar year,
fourteen percent (14%) of such Net Sales; and

(ii) For Net Sales of such Principal Rx Products [C.I.] in a calendar year,
sixteen percent (16%) of such Net Sales.

(b) For Net Sales of Inspire Ophthalmic Rx Products, ten percent (10%) of such
Net Sales.

(c) For Net Sales of Principal OTC Products, five percent (5%) of such Net
Sales.

(d) For Net Sales of Inspire Ophthalmic OTC Products, three and one half percent
(3.5%) of such Net Sales.

The obligation to pay Inspire Royalties under this Article 5 shall be imposed
only once (i) with respect to any sale of the same unit of any Inspire Licensed
Product, and (ii) with respect to a single unit of any Inspire Licensed Product.

5.2 Faes Royalty Payments. Faes shall pay to Inspire the following royalties in
accordance with this Article 5 (“Faes Royalties”) based on Net Sales of each
Faes Licensed Ophthalmic Product in the Field in the Faes Ophthalmic Territory,
as follows:

(a) For Net Sales of Faes Ophthalmic Rx Products, ten percent (10%) of such Net
Sales.

(b) For Net Sales of Faes Ophthalmic OTC Products, three and one half percent
(3.5%) of such Net Sales.

The obligation to pay Faes Royalties under this Article 5 shall be imposed only
once (i) with respect to any sale of the same unit of any Faes Licensed
Ophthalmic Product, and (ii) with respect to a single unit of any Faes Licensed
Ophthalmic Product.

5.3 Royalty Terms.

(a) Inspire Royalties. The Inspire Royalties set forth in Section 5.1 shall be
payable for the applicable following period as to each particular Inspire
Licensed Product sold in a particular country (such period, the “Inspire Royalty
Term” as to the particular Inspire Licensed Product sold in the particular
country):

(i) for each particular Principal Rx Product, on Subject Product-by-Subject
Product and a country-by-country basis, for so long as there exists in the
particular country of sale a Valid Claim within the Faes Technology covering
such Principal Rx Product or its manufacture or use;

 

28



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

(ii) for each particular Inspire Ophthalmic Rx Product, on a Subject
Product-by-Subject Product and a country-by-country basis, until the tenth (10th
anniversary of the First Commercial Sale by Inspire, any of its Affiliates or
any of its sublicensees of such Inspire Ophthalmic Rx Product in the particular
country of sale, or, if longer, for so long as there exists in the particular
country of sale a Valid Claim within the Faes Technology covering such Inspire
Ophthalmic Rx Product or its manufacture or use; and

(iii) for each Inspire OTC Product, on a Subject Product-by-Subject Product
basis and a country-by-country basis, until the tenth (10th) anniversary of the
First Commercial Sale (after the OTC Switch) by Inspire, any of its Affiliates
or any of its sublicensees of such Inspire OTC Product in the particular country
of sale.

For the avoidance of doubt, Inspire shall have no obligation to pay any Inspire
Royalties for a particular Inspire Licensed Product in a particular country
under Section 5.1 above upon the expiration of the period in this Section 5.3(a)
stated to be applicable to such Inspire Licensed Product in such country.

(b) Faes Royalties. The Faes Royalties set forth in Section 5.2 shall be payable
as to each particular Faes Licensed Ophthalmic Product sold in a particular
country, on a Subject Product-by-Subject Product basis and a country-by-country
basis, until the tenth (10th) anniversary of the First Commercial Sale by Faes,
any of its Affiliates or any of its sublicensees of such Faes Licensed
Ophthalmic Product (such period, the “Faes Royalty Term” as to the particular
Faes Licensed Ophthalmic Product sold in the particular country). For the
avoidance of doubt, Faes shall have no obligation to pay any Faes Royalties for
a particular Faes Licensed Ophthalmic Product in a particular country under
Section 5.2 above upon the expiration of the period in this Section 5.3(b)
stated to be applicable to such Faes Licensed Ophthalmic Product in such
country.

 

5.4 Minimum Royalties.

(a) For each one year Minimum Royalty Period commencing on the Minimum Royalty
Date and on each one year anniversary of such date, Inspire shall pay to Faes
royalties in at least the amount of minimum royalties applicable to such one
year period, as provided in this Section 5.4. On the date that is forty-five
(45) days after the end of a particular Minimum Royalty Period, Inspire shall
determine the total amounts of royalties accrued and payable for such Minimum
Royalty Period under Section 5.1. If such total amount of royalties accrued is
less than the minimum royalty amount owed for such Minimum Royalty Period as set
forth in Schedule 5.4, then, in addition to the royalty payment Inspire shall
make for the calendar quarter that just ended at the end of such Minimum Royalty
Period, Inspire shall also pay Faes an amount equal to the difference between
the such minimum royalty amount owed and such total amount of royalties accrued
for such Minimum Royalty Period.

(b) Promptly after completion of a particular calendar year in which a Minimum
Royalty Period ended, Inspire may conduct and complete a formal internal
financial audit

 

29



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

with respect to the total amounts of royalties accrued and payable under
Section 5.1 for such Minimum Royalty Period. If such audit (combined with the
applicable portions of an audit performed for the prior calendar year) shows
that the total amount of royalties actually owed and paid to Faes, under
Section 5.1, for such Minimum Royalty Period is different from the amount used
in Section 5.4(a) above in calculating the amount (if any) that must be paid to
Faes to meet the minimum royalty amount owed for such Minimum Royalty Period,
then Inspire may provide to Faes a complete copy of the applicable portions of
the written record of such audit that demonstrate such difference, and the
consequential difference (if any) in the amount of the payment (if any) that
Inspire should have made under Section 5.4(a) above for such Minimum Royalty
Period in order to meet the minimum royalty amount owed for such Minimum Royalty
Period (such difference, the “Reconciliation Amount”). If such audit, as
reflected in the written record provided to Faes, demonstrates that there is a
Reconciliation Amount that must be paid by one Party to the other, in order to
make the payment made under Section 5.4(a) for the applicable Minimum Royalty
Period accurate, then the applicable Party shall pay to the other Party such
Reconciliation Amount shown to be owing by the audit, within thirty (30) days of
Inspire providing such audit to Faes.

(c) Notwithstanding the foregoing, Inspire shall only be required to pay minimum
royalties under this Section 5.4 during the period commencing on the Minimum
Royalty Date and continuing for so long as there exists a Valid Claim within the
Faes Technology covering a Principal Rx Product or its manufacture or use in the
Inspire Principal Territory. If Inspire’s obligation to pay minimum royalties
under this Section 5.4 expires pursuant to the previous sentence, or if this
Agreement expires or is terminated, during any particular Minimum Royalty
Period, then the minimum royalty amount owed for such Minimum Royalty Period
shall be calculated within sixty (60) days of such expiration or termination and
shall be based on a pro-rated amount (using a straight-line pro ration based on
the number of days in such Minimum Royalty Period through the date of such
expiration or termination) of the required minimum royalties owed for such
Minimum Royalty Period under Schedule 5.4.

5.5 Reports and Payments. Each Party shall deliver to the other Party, within
forty-five (45) days after the end of each calendar quarter, a report setting
forth for such calendar quarter the following information for each Inspire
Licensed Product (in the case of Inspire) or each Faes Licensed Ophthalmic
Product (in the case of Faes): (i) Net Sales of such Subject Product by such
Party, any of its Affiliates or any of its sublicensees on a country-by-country
basis; (ii) the Inspire Royalties or Faes Royalties (as the case may be) due to
the other Party in respect of such Net Sales; and (iii) the exchange rates used
in calculating any of the foregoing. The total Inspire Royalties or Faes
Royalties (as the case may be) due in respect of Net Sales of Subject Products
during such calendar quarter shall be remitted at the time such report is made.
All payments to be made by each Party under this Agreement shall be made by wire
transfer of immediately available funds to a bank account as specified in
writing by the other Party.

5.6 Taxes and Withholding. Any payments made by a Party to the other Party under
this Agreement may be reduced by the amount of any taxes required to be paid or
withheld with respect to such payments pursuant to any applicable law,
including, but not limited to, United States

 

30



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

federal, state or local tax law (“Withholding Taxes”). Any such Withholding
Taxes required by law to be paid or withheld shall be an expense of, and borne
solely by, the Party receiving the payment on which the Withholding Taxes are
levied. Each Party, as applicable, shall submit to the other Party reasonable
proof of payment of the Withholding Taxes, together with an accounting of the
calculations of such taxes, within thirty (30) days after such Withholding Taxes
are remitted to the proper authority. The Parties will cooperate reasonably in
completing and filing documents required under the provisions of any applicable
tax laws or under any other applicable law in connection with the making of any
required tax payment or withholding payment, or in connection with any claim to
a refund of or credit for any such payment.

5.7 Currency Exchange; Manner and Place of Payment. All payments hereunder shall
be payable in U.S. Dollars. Inspire Royalties and Faes Royalties (as the case
may be) shall be calculated based on Net Sales in each country’s currency in
which Net Sales have occurred, and shall be converted (as applicable) to U.S.
Dollars as follows. With respect to each calendar quarter, whenever conversion
of payments from any foreign currency shall be required, such conversion shall
be made using the arithmetic average of the spot rates on the last Business Day
of each month of the calendar quarter in which Net Sales occurred. The spot
rates published from time to time in the Wall Street Journal, or any other
publication as agreed by the Parties, shall be used as the source of spot rates
to calculate the average as defined in the preceding sentence. All payments
shall be made by wire transfer in U.S. Dollars to the credit of such bank
account as shall be designated at least ten (10) Business Days in advance by
each Party in writing to the other Party.

5.8 Maintenance of Records; Audit. For a period of three (3) years from the end
of the calendar quarter in which the particular sale occurred, each Party shall
maintain, and shall require its respective Affiliates and sublicensees to
maintain, complete and accurate books and records in connection with the sale of
Subject Products hereunder by such Party, its Affiliates and sublicensees, as
necessary to allow the accurate calculation consistent with GAAP of the Inspire
Royalties due to Faes or the Faes Royalties due to Inspire (as the case may be),
including any records required to calculate any royalty adjustments hereunder.
Once per calendar year, each Party shall have the right to engage an independent
accounting firm reasonably acceptable to the other Party, which shall have the
right to examine in confidence the relevant records of the other Party as may be
reasonably necessary to determine or verify the amount of royalty payments due
hereunder. Such examination shall be conducted, and each such Party shall make
its records available, during normal business hours, after at least fifteen
(15) Business Days prior written notice to the Party to be audited, as
applicable, and shall take place at the facility(ies) where such records are
maintained. Each such examination shall be limited to pertinent books and
records for any year ending not more than twenty-four (24) months prior to the
date of request; provided that a Party shall not be permitted to audit the same
period of time more than once. Before permitting such independent accounting
firm to have access to such books and records, the Party to be audited may
require such independent accounting firm and its personnel involved in such
audit, to sign a confidentiality agreement (in form and substance reasonably
acceptable to such Party) as to any confidential information which is to be
provided to such accounting firm or to which such accounting firm will have
access, while conducting the audit under this paragraph. The independent
accounting firm will prepare and provide to each Party a written report stating
whether the royalty reports submitted and royalties paid are correct or
incorrect and the details

 

31



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

concerning any discrepancies. Such accounting firm may not reveal to the
auditing Party any information learned in the course of such audit other than
the amount of any such discrepancies. The auditing Party agrees to hold in
strict confidence all information disclosed to it by such accounting firm,
except to the extent necessary for the auditing Party to enforce its rights
under this Agreement or to the extent disclosure is required by law. In the
event there was an underpayment by the audited Party of amounts owed under this
Agreement, the audited Party shall promptly (but in no event later than thirty
(30) days after the audited Party’s receipt of the independent auditor’s report
so correctly concluding) make payment to the auditing Party of any shortfall
together with interest as required under Section 5.9. In the event that there
was an overpayment by the audited Party hereunder, the auditing Party shall
promptly (but in no event later than thirty (30) days after the auditing Party’s
receipt of the independent auditor’s report so correctly concluding) refund to
the audited Party or credit to future royalties, at the audited Party’s
election, the excess amount together with interest as required under
Section 5.9. The auditing Party shall bear the full cost of such audit unless
such audit discloses an underreporting by the audited Party of more than five
percent (5%) of the aggregate amount of royalties in any twelve (12) month
period, in which case, the audited Party shall bear the full cost of such audit.

5.9 Interest on Late Payments. In the event that any payment due hereunder is
not made when due, each such payment shall accrue interest from the date due at
the Rate of Interest per annum, calculated on the basis of a three hundred sixty
five (365) day year, the interest period commencing on the due date and ending
on the date payment is actually made.

5.10 Reductions.

(a) If Inspire, in its good faith judgment, determines that it is commercially
necessary to obtain license rights in any country in the Inspire Territory from
a Third Party (a “Third Party License”) under Patent Rights owned or controlled
by such Third Party that claim or cover the Compound or its manufacture or use
in such country and are required to develop, make, have made, use,
commercialize, offer for sale, sell, and import a particular Inspire Licensed
Product in the Field (“Third Party Patent Rights”), then if Inspire enters into
such Third Party License, Inspire may:

(i) reduce the Inspire Royalties owed to Faes based on sales, in such country
where such Third Party License grants Inspire license rights under the
applicable Third Party Patent Rights, of an Inspire Licensed Product covered by
such Third Party License by an amount equal to [C.I.] of the amounts of
royalties Inspire pays to such Third Party based on such sales of such Inspire
Licensed Product under such Third Party License during the applicable royalty
period, but provided however that such reduction shall not reduce such Inspire
Royalties owed to Faes based on such sales of the Inspire Licensed Product in
such country (in the applicable royalty period) by more than [C.I.] of the
amounts otherwise owed by Inspire as a result of application of this
Section 5.10(a)(i).

(b) The Inspire Royalties payable by Inspire with respect to any particular
Inspire Licensed Product in any particular country in the Inspire Territory
pursuant to this Article 5 during a particular royalty period may be reduced by
the following percentages effective

 

32



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

during and after the calendar quarter when Generic Competition occurs at the
following sales levels with respect to such Inspire Licensed Product in such
country: Where the sales of the Generic Equivalent, as to such Inspire Licensed
Product, during a calendar quarter are equal to or greater than either
(w) [C.I.] of total sales of such Inspire Licensed Product sold in such country,
expressed in units, or (x) [C.I.] of the total sales of such Inspire Licensed
Product in such country, expressed in local currency, then the Inspire Royalties
with respect to such particular Inspire Licensed Product shall be reduced,
subject to the last sentence of this subsection (b), by [C.I.] of the amounts
otherwise owed in such country. Where the sales of a Generic Equivalent, as to
such Inspire Licensed Product, during a calendar quarter are equal to or greater
than either (y) [C.I.] of total sales of such Inspire Licensed Product sold in
such country, expressed in units, or (z) [C.I.] of the total sales of such
Inspire Licensed Product in such country, expressed in local currency, then the
Inspire Royalties with respect to such particular Inspire Licensed Product shall
be reduced, subject to the last sentence of this subsection (b), by [C.I.] in
such country (or such lesser percentage as applicable to comply with the last
sentence of this subsection 5.10(b)). If such Generic Competition no longer
continues at the specific sales levels required under subsection (w) or
(x) above (as applicable), then, beginning with the first calendar quarter after
such Generic Competition does not exist at such sales levels, the reduction of
Inspire Royalties under the above subsection 5.10(b)(w) or (x) (as applicable)
with respect to such particular Inspire Licensed Product shall no longer apply,
and any reduction of Inspire Royalties (if any) under the above terms shall be
limited to the reduction applicable under the above terms to such lower sales
levels, if any, in such country until such time as Generic Competition may again
exist at such sales levels with respect to such Inspire Licensed Product in such
country. Notwithstanding the foregoing, in no event shall the Inspire Royalties
payable by Inspire to Faes hereunder with regards to a particular Inspire
Licensed Product be reduced to an amount that is below [C.I.] of applicable Net
Sales in the applicable country as a result of application of this
Section 5.10(b).

(c) The Faes Royalties payable by Faes with respect to any particular Faes
Licensed Ophthalmic Product in any particular country in the Faes Ophthalmic
Territory pursuant to this Article 5 during a particular royalty period may be
reduced by the following percentages effective during and after the calendar
quarter when Generic Competition occurs at the following sales levels with
respect to such Faes Licensed Ophthalmic Product in such country: Where the
sales of the Generic Equivalent, as to such Faes Licensed Ophthalmic Product,
during a calendar quarter are equal to or greater than either (w) [C.I.] of
total sales of such Faes Licensed Ophthalmic Product sold in such country,
expressed in units, or (x) [C.I.] of the total sales of such Faes Licensed
Ophthalmic Product in such country, expressed in local currency, then the Faes
Royalties with respect to such particular Faes Licensed Ophthalmic Product shall
be reduced, subject to the last sentence of this subsection (c), by [C.I.] of
the amounts otherwise owed in such country. Where the sales of a Generic
Equivalent, as to such Faes Licensed Ophthalmic Product, during a calendar
quarter are equal to or greater than either (y) [C.I.] of total sales of such

 

33



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

Faes Licensed Ophthalmic Product sold in such country, expressed in units, or
(z) [C.I.] of the total sales of such Faes Licensed Ophthalmic Product in such
country, expressed in local currency, then the Faes Royalties with respect to
such particular Faes Licensed Ophthalmic Product shall be reduced, subject to
the last sentence of this subsection (c), by [C.I.] in such country (or such
lesser percentage as applicable to comply with the last sentence of this
subsection 5.10(c)). If such Generic Competition no longer continues at the
specific sales levels required under subsection (w) or (x) above (as
applicable), then, beginning with the first calendar quarter after such Generic
Competition does not exist at such sales levels, the reduction of Faes Royalties
under the above subsection 5.10(c)(w) or (x) (as applicable) with respect to
such particular Inspire Licensed Product shall no longer apply, and any
reduction of Inspire Royalties (if any) under the above terms shall be limited
to the reduction applicable under the above terms to such lower sales levels, if
any, in such country until such time as Generic Competition may again exist at
such sales levels with respect to such Inspire Licensed Product in such country.
Notwithstanding the foregoing, in no event shall the Faes Royalties payable by
Faes to Inspire hereunder with regards to a particular Faes Licensed Ophthalmic
Product be reduced to an amount that is below [C.I.] of applicable Net Sales in
the applicable country as a result of application of this Section 5.10(c).

(d) The Parties anticipate that Inspire, its Affiliates or its sublicensees may
sell a Combination Licensed Product during the Inspire Royalty Term. In such
event, the Parties shall determine Net Sales for the purpose of calculating
royalty payments due on such Combination Licensed Product in a manner to be
mutually agreed in good faith by the Parties based on the relative value
contributed by each active ingredient of such Combination Licensed Product, such
agreement not to be unreasonably withheld.

(e) If Inspire reasonably and in good faith believes that a lower royalty rate
or minimum royalty amount is required in order to permit Inspire to
commercialize the Inspire Licensed Products in a country in the Inspire
Territory with a reasonable profit, Inspire may notify Faes of such belief and
the basis therefor and, if such notification is made, the Parties shall meet as
promptly as practicable to discuss in good faith whether a reduction to the
royalty rate or minimum royalty amount for such Inspire Licensed Product in such
country is appropriate, provided that nothing shall require Faes to agree to
such a reduction.

ARTICLE 6

REPRESENTATIONS, WARRANTIES AND COVENANTS

6.1 Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as of the Effective Date that:

(a) such Party is a corporation or entity duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation and has
full corporate power and authority to execute and deliver this Agreement and to
carry out the provisions hereof;

(b) such Party is duly authorized, by all requisite corporate action, to execute
and deliver this Agreement and to carry out the provisions hereof, and the
Person executing this

 

34



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

Agreement on behalf of such Party is duly authorized to do so by all requisite
corporate action;

(c) no consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority is required on the part of such Party in connection
with the valid execution, delivery and performance of this Agreement, except
where the failure to obtain any of the foregoing would not have a material
adverse impact on the ability of such Party to meet its obligations hereunder;

(d) this Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms; and

(e) the execution, delivery and performance by it of this Agreement and its
compliance with the terms and provisions of this Agreement does not and will not
conflict with or result in a breach of any of the terms or provisions of (i) any
other contractual or other obligations of such Party, (ii) the provisions of its
charter, operating documents or bylaws, or (iii) any order, writ, injunction or
decree of any court or governmental authority entered against it or by which it
or any of its property is bound except where such breach or conflict would not
have a material adverse impact on the Party’s ability to meet its obligations
hereunder.

6.2 Additional Faes Representations and Warranties. Faes additionally represents
and warrants to Inspire as of the Effective Date that:

(a) Faes has the full right, power and authority to grant, and is not prohibited
by the terms of any agreement to which it is a party from granting, the licenses
granted to Inspire under Article 2 hereof. Faes has not previously granted to
any Third Party any rights under the Faes Technology that are in conflict with
license rights granted to Inspire under this Agreement;

(b) Faes is the exclusive owner or licensee of all right, title and interest in
the Faes Licensed Patents as set forth in Schedule 1.20, which is a complete and
accurate list of all patents and patent applications included in the Faes
Licensed Patents as of the Effective Date. Faes has no Knowledge that the issued
claims in the patents included in the Faes Licensed Patents are invalid and/or
unenforceable. The patent applications included in the Faes Licensed Patents
have been duly filed;

(c) the patents and patent applications listed on Schedule 1.20 are the only
Patent Rights Controlled by Faes and its Affiliates that claim or cover the
Compound or its manufacture or use in the Field;

(d) Faes has obtained the assignment or exclusive licenses of all interests and
all rights of any and all Third Parties (including but not limited to employees)
with respect to the Faes Know-How. Faes has taken reasonable measures to protect
the confidentiality of the Faes Know-How;

 

35



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

(e) there are no pending claims, judgments or settlements against or owed by
Faes pending with respect to any of the Faes Technology, and Faes has not
received written notice of any threatened claims or litigation seeking to
invalidate the Faes Licensed Patents;

(f) there are no investigations, inquiries, actions or other proceedings pending
before or, to Faes’ Knowledge, threatened by any Regulatory Authority or other
government agency with respect to the Compound, and Faes has not received
written notice threatening any such investigation, inquiry, action or other
proceeding;

(g) Faes has no Knowledge that the manufacture, use or sale of the Compound by
Inspire as contemplated by this Agreement will infringe upon any Third Party’s
patents or will constitute a misappropriation of a Third Party’s trade secrets
or other intellectual property rights; neither Faes nor its Affiliates and, to
Faes’ Knowledge, its Third Party contractors, have received any notice in
writing, or otherwise have Knowledge of any facts, which have led Faes to
believe that the manufacture, use or sale of the Compound infringes any rights
of a Third Party;

(h) Faes has no Knowledge that any Third Party is infringing any of the Faes
Licensed Patents or misappropriating or using Faes Know-How in derogation of the
rights granted to Inspire in this Agreement;

(i) Faes has no Knowledge that the development, testing, manufacture, labeling,
storage, and distribution, of the Compound have not been conducted by Faes, its
Affiliates, and/or its Third Party contractors in compliance in all material
respects with all applicable laws, rules and regulations, including with respect
to investigational use, good clinical practices, good laboratory practices, good
manufacturing practices, record keeping, security and filing of reports; and, as
of the Effective Date, neither Faes nor its Affiliates, nor (to Faes’ Knowledge)
its Third Party contractors, have received any notice in writing, or otherwise
have Knowledge of any facts, which have led Faes to believe that any of the
regulatory submissions of Faes or its Affiliate relating to the Compound are not
currently in good standing with the FDA;

(j) Faes has no Knowledge that there are any facts that indicate the existence
of any material side effect, toxicity effect, carcinogenicity effect, adverse
effect or any instances of deleterious physical effects or reactions resulting
from, or alleged to result from, the Compound, which are not identified in the
Faes Know-How delivered to Inspire, or which has not been otherwise disclosed to
Inspire by Faes;

(k) Faes has no Knowledge that any of the written statements and other writings
furnished by Faes pursuant to or in connection with this Agreement or the
transactions contemplated hereby is inaccurate, incomplete or untruthful; and

(l) Faes has no Knowledge that there are any metabolites of the Compound, and
Faes is not directly or indirectly conducting, and has no current plans to
conduct, any research or

 

36



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

development on any compound that Faes knows to be an analog or derivative of the
Compound.

6.3 Additional Inspire Representations, Warranties and Covenants. Inspire
additionally represents, warrants and covenants to Faes as of the Effective Date
that: (a) Inspire has the full right, power and authority to grant, and is not
prohibited by the terms of any agreement to which it is a party from granting,
the licenses granted to Faes under Article 2 hereof; (b) Inspire has not
previously granted to any Third Party any rights under the Inspire Technology
that are in conflict with the license rights granted to Faes under this
Agreement; and (c) Inspire has no Knowledge that any of the written statements
and other writings furnished by Inspire pursuant to or in connection with this
Agreement or the transactions contemplated hereby is inaccurate, incomplete or
untruthful.

6.4 Additional Covenants.

(a) Faes covenants that it will not grant to any Third Party any rights under
the Faes Technology that are in conflict with license rights granted to Inspire
under this Agreement.

(b) Each Party covenants to the other that it shall comply in all material
respects with all laws, rules and regulations applicable to its performance
under this Agreement.

(c) During the Term, Faes shall promptly notify Inspire in writing upon learning
of any actual or threatened investigation, inquiry, action or proceeding by any
Regulatory Authority or other government agency with respect to the Compound.

(d) During the Term, Faes shall promptly notify Inspire in writing upon learning
of any actual claim, judgment or settlement against or owed by Faes with respect
to any of the Faes Technology, or of any threatened claims or litigation seeking
to invalidate the Faes Licensed Patents.

(e) Faes shall promptly notify Inspire upon learning that the manufacture, use
or sale of the Compound or the practice of any of the inventions included in the
Faes Licensed Patents or the use of the Faes Know-How may infringe any Patent
Rights or other intellectual property rights of a Third Party.

(f) Inspire shall not grant to any Third Party any rights under the Inspire
Technology that are in conflict with the license rights granted to Faes under
this Agreement.

6.5 No Debarment. Neither Party shall employ, contract with, or retain any
person directly or indirectly to perform any development work under this
Agreement if such a person is under investigation by the FDA for debarment or is
presently debarred by the FDA pursuant to 21 U.S.C. § 335a. In addition, each
Party represents and warrants to the other Party that it has not engaged in any
conduct or activity which could lead to debarment actions. If during the term of
this Agreement a Party or any person employed or retained by it to perform
development work under this Agreement (i) comes under investigation by the FDA
for a debarment action, (ii) is debarred,

 

37



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

or (iii) engages in any conduct or activity that could lead to a debarment
action, such Party shall immediately notify the other Party of same.

ARTICLE 7

CONFIDENTIALITY, PUBLICATION AND PUBLIC ANNOUNCEMENTS

7.1 Confidentiality. The Parties agree that during the Term, and for a period of
five (5) years after this Agreement expires or terminates, a Party receiving
Confidential Information of the other Party shall (i) maintain in confidence
such Confidential Information to the same extent such Party maintains its own
proprietary information of similar kind and value (but at a minimum each Party
shall use commercially reasonable efforts to maintain Confidential Information
in confidence); (ii) not disclose such Confidential Information to any Third
Party without prior written consent of the Disclosing Party, except for
disclosures to its sublicensees and commercial partners for Subject Products who
agree to be bound by obligations of non-disclosure and non-use at least as
stringent as those contained in this Article 7; and (iii) not use such
Confidential Information for any purpose except those purposes permitted by this
Agreement.

7.2 Authorized Disclosure. Notwithstanding any other provision of this
Agreement, the Receiving Party may disclose Confidential Information of the
Disclosing Party to a Third Party: (i) to the extent and to the Persons as
required by an applicable law, rule, regulation, legal process or court order,
or an applicable disclosure requirement of any Regulatory Authority, the U.S.
Securities and Exchange Commission (“SEC”), the Nasdaq market or any other
securities exchange or market; or (ii) to the extent necessary to exercise the
rights granted to or retained by the Receiving Party under this Agreement in
filing or prosecuting patent applications, prosecuting or defending litigation
or otherwise establishing rights or enforcing obligations under this Agreement,
or conducting clinical trials or seeking Regulatory Approval with respect to
Subject Products; provided, however, that the Receiving Party shall first have
given prompt notice to the Disclosing Party to enable the Disclosing Party to
seek any available exemptions from or limitations on any applicable disclosure
requirement and shall reasonably cooperate in such efforts by the Disclosing
Party.

7.3 Scientific Publications. Prior to making any formal scientific publication
relating to Subject Products (a “Scientific Publication”), each Party (the
“Publishing Party”) agrees to provide the other Party (the “Reviewing Party”)
the opportunity to review: (a) any proposed Scientific Publication comprising a
formal scientific paper for publication in any peer reviewed journal at least
fifty (50) days prior to its intended publication, and (b) any proposed
Scientific Publication comprising a formal scientific abstract or poster at
least fourteen (14) days prior to its intended publication. The Reviewing Party
shall have the right (i) to propose in good faith modification to the Scientific
Publication for patent or other reasons, which modification the Publishing Party
shall reasonably consider; (ii) to request in good faith a delay (for a
reasonable period not to exceed 60 days) in the Scientific Publication in order
to protect patentable information; and (iii) to require the Publishing Party to
remove from the Scientific Publication the Reviewing Party’s Confidential
Information. If the Reviewing Party requests a delay pursuant to clause (ii) of
the preceding sentence, the Publishing Party shall delay the Scientific
Publication for a period of forty-five (45) days from such request to enable
patent applications to be filed

 

38



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

protecting each Party’s rights in such information. Upon the expiration of the
applicable fifty (50) day period or fourteen (14) day period specified above in
this Section 7.3, the Publishing Party shall be free to proceed with the
Scientific Publication as transmitted to the Reviewing Party, except to the
extent that the Reviewing Party has exercised its rights under clause (ii) or
(iii) of the second preceding sentence.

7.4 Public Announcements. The Parties agree that the existence of and the
material terms of this Agreement shall be considered Confidential Information of
both Parties, subject to the special authorized disclosure provisions set forth
below in this Section 7.4 (in lieu of the authorized disclosure provisions set
forth in Section 7.2, to the extent of any conflict) and without limiting the
generality of the definition of Confidential Information set forth in
Section 1.9. The Parties will mutually agree the text of a press release
announcing the execution of this Agreement. Thereafter, if either Party desires
to make a public announcement concerning this Agreement or the terms hereof,
such Party shall give reasonable prior advance notice of the proposed text of
such announcement to the other Party for its prior review and approval, such
approval not to be unreasonably withheld. A Party shall not be required to seek
the permission of the other Party to repeat any information as to the existence
and terms of this Agreement that has already been publicly disclosed by such
Party in accordance with the foregoing or by the other Party. Either Party may
disclose the terms of this Agreement to such Party’s existing investors,
directors and professional advisors and to potential investors, acquirors or
merger partners and their professional advisors who are bound by written or
professional obligations of non-disclosure and non-use that are at least as
stringent as those contained in this Article 7 or are customary for such
purpose. The Parties acknowledge that Inspire may be obligated to file a copy of
this Agreement with the SEC with its next quarterly report on Form 10-Q, annual
report on Form 10-K or current report on Form 8-K or with any registration
statement filed with the SEC pursuant to the Securities Act of 1933, as amended,
and that Faes may be obligated to file a copy of this Agreement with applicable
securities exchanges, and Inspire and Faes shall be entitled to make such
filings, provided that the filing Party requests (to the extent legally
permitted) confidential treatment of the terms hereof for which confidential
treatment is customarily sought, to the extent such confidential treatment is
reasonably available to such Party under the circumstances then prevailing. In
the event of any such filing, the filing Party will provide the other Party with
an advance copy of the Agreement marked to show provisions for which the filing
Party intends to seek confidential treatment (to the extent legally available in
the applicable jurisdiction) and shall reasonably consider the other Party’s
timely comments thereon.

7.5 Unauthorized Use. If either Party becomes aware or has knowledge of any
unauthorized use or disclosure of the other Party’s Confidential Information, it
shall promptly notify the other Party of such unauthorized use or disclosure.

7.6 Return of Confidential Information. Upon termination of this Agreement,
subject to the royalty-free license described in Section 2.1(c), the Receiving
Party shall promptly return all of the Disclosing Party’s Confidential
Information, including all reproductions and copies thereof in any medium,
except that the Receiving Party may retain one copy for its legal files.

 

39



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

ARTICLE 8

INDEMNIFICATION

8.1 Inspire. Inspire shall indemnify, defend and hold harmless Faes and its
Affiliates and their respective directors, officers, employees and agents (the
“Faes Indemnitees”) from and against any and all losses, costs, damages,
liabilities fees or expenses (including reasonable attorney’s fees and expenses)
(“Losses”) incurred in connection with or arising out of any Third Party claim,
suit, action or proceeding (a “Third Party Claim”) against any Faes Indemnitees
in the Inspire Territory to the extent resulting from (i) the breach by Inspire
of any of its representations, warranties, covenants or obligations pursuant to
this Agreement, (ii) any negligence or willful misconduct of Inspire or its
Affiliate or sublicensee in the exercise of any of rights granted by Faes or the
performance of any of Inspire’s obligations under this Agreement, or (iii) the
development, manufacture, sale, promotion, marketing or use of Inspire Licensed
Products in the Inspire Territory by Inspire or its Affiliates or sublicensees.

8.2 Faes. Faes shall indemnify, defend and hold harmless Inspire and its
Affiliates and their respective directors, officers, employees and agents (the
“Inspire Indemnitees”) from and against any and all Losses incurred in
connection with or arising out of any Third Party Claim against any Inspire
Indemnitees to the extent resulting from (i) the breach by Faes of any of its
representations, warranties, covenants or obligations pursuant to this
Agreement, (ii) any negligence or willful misconduct of Faes or its Affiliate or
sublicensee in the exercise of any of its rights or the performance of any of
its obligations under this Agreement, or (iii) the development, manufacture,
sale, promotion, marketing or use of the Compound, Faes Non-Ophthalmic Products
or Faes Licensed Ophthalmic Products by Faes or its Affiliates or sublicensees.

8.3 Indemnification Procedures.

(a) In the case of a Third Party Claim made by any Person who is not a Party to
this Agreement (or an Affiliate thereof) as to which a Party (the “Indemnitor”)
may be obligated to provide indemnification pursuant to this Agreement, such
Party seeking indemnification hereunder (“Indemnitee”) will notify the
Indemnitor in writing of the Third Party Claim (and specifying in reasonable
detail the factual basis for the Third Party Claim and, to the extent known, the
amount of the Third Party Claim) reasonably promptly after becoming aware of
such Third Party Claim; provided, however, that failure to give such
notification will not affect the indemnification provided hereunder except to
the extent the Indemnitor shall have been actually prejudiced as a result of
such failure.

(b) If a Third Party Claim is made against an Indemnitee and the Indemnitor
acknowledges in writing its obligation to indemnify the Indemnitee therefor, the
Indemnitor will be entitled, within one hundred twenty (120) days after receipt
of written notice from the Indemnitee of the commencement or assertion of any
such Third Party Claim, to assume the defense thereof (at the expense of the
Indemnitor) with counsel selected by the Indemnitor and reasonably satisfactory
to the Indemnitee, for so long as the Indemnitor is conducting a good faith and
diligent defense. Should the Indemnitor so elect to assume the defense of a
Third Party Claim, the Indemnitor will not be liable to the Indemnitee for any
legal or other expenses subsequently incurred by the Indemnitee in

 

40



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

connection with the defense thereof; provided, that if under applicable
standards of professional conduct a conflict of interest exists between the
Indemnitor and the Indemnitee in respect of such claim, such Indemnitee shall
have the right to employ separate counsel (which shall be reasonably
satisfactory to the Indemnitor) to represent such Indemnitee with respect to the
matters as to which a conflict of interest exists and in that event the
reasonable fees and expenses of such separate counsel shall be paid by such
Indemnitor; provided, further, that the Indemnitor shall only be responsible for
the reasonable fees and expenses of one separate counsel for such Indemnitee. If
the Indemnitor assumes the defense of any Third Party Claim, the Indemnitee
shall have the right to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed by the
Indemnitor. If the Indemnitor assumes the defense of any Third Party Claim, the
Indemnitor will promptly supply to the Indemnitee copies of all correspondence
and documents relating to or in connection with such Third Party Claim and keep
the Indemnitee informed of developments relating to or in connection with such
Third Party Claim, as may be reasonably requested by the Indemnitee (including,
without limitation, providing to the Indemnitee on reasonable request updates
and summaries as to the status thereof). If the Indemnitor chooses to defend a
Third Party Claim, all Indemnitees shall reasonably cooperate with the
Indemnitor in the defense thereof (such cooperation to be at the expense,
including reasonable legal fees and expenses, of the Indemnitor). If the
Indemnitor does not elect to assume control of the defense of any Third Party
Claim within the one hundred twenty (120) day period set forth above, or if such
good faith and diligent defense is not being or ceases to be conducted by the
Indemnitor, the Indemnitee shall have the right, at the expense of the
Indemnitor, after three (3) Business Days notice to the Indemnitor of its intent
to do so, to undertake the defense of the Third Party Claim for the account of
the Indemnitor (with counsel selected by the Indemnitee), and to compromise or
settle such Third Party Claim, exercising reasonable business judgment.

(c) If the Indemnitor acknowledges in writing its obligation to indemnify the
Indemnitee for a Third Party Claim, the Indemnitee will agree to any settlement,
compromise or discharge of such Third Party Claim that the Indemnitor may
recommend that by its terms obligates the Indemnitor to pay the full amount of
Losses (whether through settlement or otherwise) in connection with such Third
Party Claim and unconditionally and irrevocably releases the Indemnitee
completely from all liability in connection with such Third Party Claim;
provided, however, that, without the Indemnitee’s prior written consent, the
Indemnitor shall not consent to any settlement, compromise or discharge
(including the consent to entry of any judgment), and the Indemnitee may refuse
in good faith to agree to any such settlement, compromise or discharge, that
provides for injunctive or other non-monetary relief affecting the Indemnitee.
If the Indemnitor acknowledges in writing its obligation to indemnify the
Indemnitee for a Third Party Claim, the Indemnitee shall not (unless required by
law) admit any liability with respect to, or settle, compromise or discharge,
such Third Party Claim without the Indemnitor’s prior written consent (which
consent shall not be unreasonably withheld).

 

41



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

8.4 Insurance Proceeds. Any indemnification hereunder shall be made net of any
insurance proceeds recovered by the Indemnitee (it being understood that an
Indemnitee may simultaneously pursue an insurance claim and a claim for
indemnification hereunder); provided, however, that if, following the payment to
the Indemnitee of any amount under this Article 8, such Indemnitee recovers any
insurance proceeds in respect of the claim for which such indemnification
payment was made, the Indemnitee shall promptly pay an amount equal to the
amount of such proceeds (but not exceeding the amount of such indemnification
payment) to the indemnifying Party.

8.5 Insurance. Each Party agrees to obtain and maintain commercial general
liability insurance, including clinical trials and products liability insurance,
with reputable and financially secure insurance carriers, in such amounts and
subject to such deductibles as are reasonable and customary in the
pharmaceutical industry for companies of comparable size and activities. Each
Party shall maintain such insurance for so long as Subject Products in the
Territory continue to be developed, manufactured or sold and thereafter for so
long as is necessary to cover any and all Third Party Claims which may arise
from the development, manufacture or sale of a Subject Product in the Territory.
Upon reasonable request by a Party, the other Party shall produce evidence that
such insurance policies are valid, kept up to date and in full force and effect.

ARTICLE 9

TERM AND TERMINATION

9.1 Term. Except as set forth in Section 11.13, unless earlier terminated by
mutual agreement of the Parties in writing or pursuant to the provisions of this
Article 9, this Agreement will continue in full force and effect until the later
of the following events: (a) the obligation to pay Inspire Royalties with
respect to the sale of all Inspire Licensed Products expires throughout the
Inspire Territory; or (b) the obligation to pay Faes Royalties with respect to
the sale of all Faes Licensed Ophthalmic Products expires throughout the Faes
Ophthalmic Territory (the “Term”).

9.2 Voluntary Termination by Inspire. Notwithstanding any other provision
herein, commencing upon the earlier of (a) May 31, 2007 and (b) the date on
which Inspire has received the results of the Definitive QT Study, Inspire may
terminate this Agreement for its convenience either (i) on a country-by-country
basis or Inspire Licensed Product-by-Inspire Licensed Product basis (such
termination, a “Partial Termination”), or (ii) in its entirety, such termination
requiring the following notice: (x) prior to the First Commercial Sale of an
Inspire Licensed Product, upon ninety (90) days advance written notice to Faes,
or (y) after the First Commercial Sale of an Inspire Licensed Product, upon one
hundred eighty (180) days advance written notice to Faes.

9.3 Material Breach.

(a) Upon a material breach of its obligations under this Agreement by a
particular Party (in such capacity, the “Breaching Party”), the other Party (in
such capacity, the “Non-Breaching Party”) may provide written notice (a “Breach
Notice”) to the Breaching Party specifying the material breach. If the Breaching
Party fails to cure such material breach during the ninety (90) day period (or,
if applicable, such longer period, but not to exceed one hundred and eighty
(180) days, as would be reasonably necessary for a diligent

 

42



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

party to cure such material breach, provided the Breaching Party has commenced
and continues its diligent efforts to cure during the initial ninety (90) day
period following the date on which the Breach Notice is provided), then the
Non-Breaching Party may terminate this Agreement on written notice to the
Breaching Party; but provided that the Non-Breaching Party may elect instead to
terminate on a Subject Product-by-Subject Product and/or country-by-country
basis (a “Partial Termination”), with respect to the particular Subject Product
and country that was at issue in the uncured material breach.

(b) Notwithstanding the foregoing:

(i) the cure period for any failure by Inspire to make Milestone Payments or
either Party to make Royalty payments due hereunder shall be thirty (30) days;
provided, however, that the failure by a Party to make any such payment shall
not be considered a breach to the extent that such payment is the subject of a
good faith dispute by such Party, so long as such Party is using diligent, good
faith efforts to resolve such dispute as promptly as practicable; and

(ii) to the extent a material breach of this Agreement by Inspire affects
Inspire’s performance and Faes’ rights under this Agreement as they relate to
the Inspire Ophthalmic Products in the Inspire Ophthalmic Territory, but not the
Principal Products in the Inspire Principal Territory, Faes may not terminate
this Agreement in its entirety, but instead may effect only a Partial
Termination with respect to the Inspire Ophthalmic Products in the Inspire
Ophthalmic Territory, and in such case this Agreement will remain in full force
and effect with respect to all Principal Products in the Inspire Principal
Territory.

9.4 Bankruptcy or Insolvency. Either Party may, subject to the provisions set
forth herein, terminate this Agreement by giving the other Party written
termination notice if, at any time, the other Party shall: (a) file in any court
pursuant to any statute a petition for bankruptcy or insolvency, or for
reorganization in bankruptcy, or for an arrangement or for the appointment of a
receiver, trustee or administrator of such Party or of its assets; (b) be served
with an involuntary petition against it, filed in any insolvency proceeding, and
such petition shall not be dismissed within sixty (60) days after the filing
thereof; (c) propose or be a party to any dissolution; or (d) make an assignment
for the benefit of its creditors. Should Faes become a party to a bankruptcy
proceeding and such proceeding is not dismissed within sixty (60) days then, to
the extent permitted by applicable law, this Agreement and the licenses granted
by Faes hereunder shall continue, subject to the terms and conditions set forth
in this Agreement, and shall be adopted by any bankruptcy trustee or relevant
Third Party charged with the disposition of same, and shall not be rejected by
same, it being the Parties’ intent that, in such event, Inspire and its
Affiliates and sublicensees shall be entitled to retain the rights granted to
them hereunder by Faes.

9.5 Continuing Rights of Sublicensees. Upon any termination of this Agreement by
Faes, or any Partial Termination by Faes, each sublicense previously granted by
Inspire or any of its Affiliates, under license rights to Inspire that are
terminated by such termination, to any Person that is not an Affiliate of
Inspire (each, an “Independent Sublicensee”) shall survive such termination and
remain in effect as a direct agreement between Faes and such Independent

 

43



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

Sublicensee (by automatic assignment to Faes of the applicable sublicense
agreement), and such rights shall become a direct license or sublicense, as the
case may be, to such Independent Sublicensee of the applicable rights granted by
Faes to Inspire, but subject to and provided that: (a) such Independent
Sublicensee is not then in material breach of its obligations under the
sublicense agreement with Inspire; and (b) Faes shall not be bound by any
obligations to the Independent Sublicensee in such agreement that exceed Faes’
obligations under this Agreement (and such Independent Sublicensee shall not be
obligated to pay any amounts that is in consideration of the performance of such
obligations, if Faes elects not to perform such obligations).

9.6 Effect of Expiration or Termination of Agreement.

(a) Expiration or termination of this Agreement in its entirety pursuant to this
Article 9 shall not (i) relieve a Party hereto of any obligation accruing to
such Party prior to such termination, or (ii) result in the waiver of any right
or remedy by a Party hereto accruing to such Party prior to such termination.

(b) Upon termination of this Agreement in its entirety by Inspire pursuant to
Section 9.2 or 9.4 or by Faes pursuant to Section 9.3: (i) all licenses granted
to Inspire by Faes under this Agreement will terminate, and all rights therein
will revert to Faes; (ii) Inspire promptly shall assign to Faes the Inspire
Marks under which any Inspire Licensed Product was marketed; (iii) Inspire shall
be deemed automatically to grant to Faes the exclusive, worldwide, royalty-free
license (with full rights to sublicense) under the Inspire Technology to
research, develop, make, have made, use, offer for sale, sell, and import
Subject Products in the Field in all countries, territories and jurisdictions of
the world; and (iv) Inspire shall immediately assign and surrender to Faes the
entire Regulatory Dossier. In addition, Inspire promptly shall execute any and
all other instruments, forms of assignment or other documents and take such
further actions as Faes may reasonably request in order to give effect to or
evidence the foregoing assignments and grants.

(c) Upon termination of this Agreement in its entirety by Inspire pursuant to
Section 9.3: (i) the licenses granted to Inspire by Faes under this Agreement
will terminate, and all rights therein will revert to Faes; (ii) the licenses
granted to Faes by Inspire under this Agreement will terminate, and all rights
therein will revert to Inspire; and (iii) Inspire shall assign and surrender to
Faes the entire Regulatory Dossier. In addition, Inspire promptly shall execute
any and all other instruments, forms of assignment or other documents and take
such further actions as Faes may reasonably request in order to give effect to
or evidence the foregoing assignments.

9.7 Effect of Partial Termination.

(a) The Partial Termination of this Agreement pursuant to this Article 9 shall
not (i) relieve a Party hereto of any obligation accruing to such Party prior to
such termination, or (ii) result in the waiver of any right or remedy by a Party
hereto accruing to such Party prior to such termination, or (iii) result in the
termination or modification of any rights or obligations of a Party under the
Agreement not involved in such Partial Termination.

 

44



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

(b) Upon the Partial Termination of this Agreement with respect to any Inspire
Licensed Product in any country of the Inspire Territory by Inspire pursuant to
Section 9.2, 9.4 or 9.8(a), or by Faes pursuant to Section 9.3: (i) the licenses
granted to Inspire by Faes under this Agreement solely with respect to such
product in such country will terminate, and all such license rights will revert
to Faes; (ii) Inspire promptly shall assign to Faes the Inspire Marks under
which such product was marketed in such country; (iii) Inspire shall be deemed
automatically to grant to Faes the exclusive, worldwide, royalty-free license
(with full rights to sublicense) under the Inspire Technology to research,
develop, make, have made, use, offer for sale, sell, and import such Inspire
Licensed Product in the Field in such country that is the subject of the Partial
Termination; and (iv) Inspire shall immediately assign and surrender to Faes the
Regulatory Dossier directly related to such product in such country. In
addition, Inspire promptly shall execute any and all other instruments, forms of
assignment or other documents and take such further actions as Faes may
reasonably request in order to give effect to or evidence the foregoing
assignments and grants.

(c) Upon the Partial Termination of this Agreement with respect to any Faes
Ophthalmic Product or Faes Non-Ophthalmic Product in any country of the Faes
Territory by Inspire pursuant to Section 9.3: the licenses granted to Faes by
Inspire under this Agreement solely with respect to such product in such country
will terminate, and all such license rights will revert to Inspire.

9.8 Consequences if QT Study Milestone Payment not Made.

(a) If Inspire does not pay the milestone payment under Section 4.2(a) by the QT
Milestone Due Date (the date that is thirty (30) days after Faes provides to
Inspire the Definitive QT Study report in accordance with Section 4.2), then
Inspire may make an election (such election to be at Inspire’s sole discretion)
in writing provided to Faes to proceed under this Section 9.8(a). If Inspire
provides Faes written notice that it makes such election prior to termination of
this Agreement, then: (i) Inspire shall retain all its license and other rights
under this Agreement relating to the Inspire Ophthalmic Products in the Inspire
Ophthalmic Territory, and shall continue to have all of its applicable
obligations with respect to such Inspire Ophthalmic Products under this
Agreement; (ii) immediately upon such election there shall be deemed to occur a
Partial Termination with respect to all Principal Products throughout the
Inspire Principal Territory, and the Parties shall proceed under Section 9.7(b)
as to all such products (including that all license and other rights granted to
Inspire under this Agreement relating to the Principal Products and related
obligations shall automatically terminate and such rights shall revert
exclusively to Faes).

(b) If Inspire has not paid the milestone payment under Section 4.2(a) by the QT
Milestone Due Date, and Inspire has not made an election as provided in
Section 9.8(a) above, then thereafter Faes may provide a written termination
notice to Inspire and, if Inspire does not pay such milestone or make such
written election within thirty (30) days following the date on which such
termination notice was provided, then this Agreement shall automatically
terminate in its entirety at the end of such thirty (30) day period.

 

45



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

9.9 Change of Control. If an entity, or a group of related entities, obtains
control of Inspire (i.e., transaction, or series of related transactions occurs,
under which the shareholders of Inspire just prior to such transaction(s) own or
control after such transaction(s) less than 50% of the shareholder voting power
entitle to elect directors), then within thirty (30) days of the closing of such
transaction such entity (or entities) that then control Inspire shall deliver to
Faes a written instrument agreeing to cause Inspire to perform its obligations
under this Agreement, expressly including all of Inspire’s diligence obligations
with respect to development and commercialization of Inspire Licensed Products,
in accordance with the terms of this Agreement.

ARTICLE 10

INTELLECTUAL PROPERTY

10.1 Ownership of Inventions.

(a) Inventorship of any Inventions that, in the case of patentable Inventions,
were conceived and reduced to practice, and in the case of non-patentable
Inventions, were made or developed, in the course of performing activities under
this Agreement, together with all Patent Rights therein, will be determined in
accordance with the rules of inventorship under United States patent laws with
respect to patentable Inventions, and in accordance with applicable United
States federal or state law with respect to non-patentable Inventions, and
ownership of such Inventions shall be as set forth in further detail in
Section 10.1(b) through (d).

(b) Faes will own all right, title and interest in and to all Inventions that
are conceived, reduced to practice, made or developed solely by or on behalf of
Faes or its Affiliate or other licensee from the Effective Date until the
expiration or termination of the Term (whether or not patentable), and all
intellectual property rights appurtenant thereto, subject only to the license
rights under the Faes Technology granted by Faes to Inspire under this
Agreement.

(c) Inspire will own all right, title and interest in and to all Inventions that
are conceived, reduced to practice, made or developed by or on behalf of Inspire
or its Affiliate or sublicensee from the Effective Date until the expiration or
termination of the Term (whether or not patentable), and all intellectual
property rights appurtenant thereto, subject only to the license rights under
the Inspire Technology granted by Inspire to Faes under this Agreement.

(d) All right, title and interest in and to Inventions made and reduced to
practice during the Term jointly by employees or contractors of each Party
(“Joint Inventions”), and all intellectual property rights appurtenant thereto,
will be owned jointly by the Parties. Except to the extent either Party is
restricted by the licenses granted to the other Party and covenants contained
herein, each Party will be entitled to practice and license Joint Inventions
without restriction or consent of the other Party or an obligation to account to
the other Party, and each Party hereby waives any right it may have under the
laws of any jurisdiction to require any such consent or accounting. The Parties
will confer and

 

46



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

cooperate in good faith with respect to the Prosecution of patents and patent
applications that claim or cover Joint Inventions, with the Parties sharing
equally all costs and expenses of such Prosecution (unless otherwise agreed).
Each Party hereby agrees to take all actions and execute and deliver all
documents reasonably necessary to Prosecute such patents and patent
applications.

10.2 Obligation to Inform. Faes will promptly disclose to Inspire all Inventions
owned or Controlled by Faes relating to the Compound or Subject Products that
arise during the Term. Inspire will promptly disclose to Faes all Inventions
owned or Controlled by Inspire relating to the Compound or Inspire Licensed
Products that arise during the Term. Information provided by Inspire or Faes to
the other Party with respect to such Inventions will be in reasonable detail but
in no circumstance less than would be sufficient to permit an understanding of
the nature of the Inventions by a practitioner reasonably skilled in the
relevant technical or scientific area.

10.3 Prosecution of Faes Licensed Patents. Faes shall have the obligation, using
its commercially reasonable efforts, to Prosecute the Faes Licensed Patents in
the Inspire Territory, at its expense and through patent counsel selected by
Faes, except as provided in the following. If Faes so elects by written
notification to Inspire, Inspire shall have the obligation, using its
commercially reasonable efforts, to Prosecute those Faes Licensed Patents
existing as of the Effective Date in the Inspire Principal Territory that relate
directly to the Compound or to Inspire Licensed Products, at its expense and
through patent counsel selected by Inspire and reasonably acceptable to Faes.
Faes shall provide Inspire reasonable opportunities to consult with Faes
regarding such Prosecution by Faes, and Inspire shall cooperate with and assist
Faes reasonably in such Prosecution of the Faes Licensed Patents. If Faes elects
to have Inspire conduct Prosecution of particular Patent Rights in the Inspire
Principal Territory, then Inspire shall provide Faes reasonable opportunities to
consult with Inspire regarding such Prosecution by Inspire, and Faes shall
cooperate with and assist Inspire reasonably in such Prosecution of the Faes
Licensed Patents.

10.4 Right to Consult. During the Term, Faes shall copy Inspire, or have Inspire
copied, on all material, substantive documents relating to Faes Licensed Patents
received by or on behalf of Faes from or to be filed by or on behalf of Faes in
any patent office in the Inspire Territory, promptly after receipt from the
patent office and at least fifteen (15) days prior to filing with the patent
office, respectively, including without limitation copies of each patent
application, official action, response to official action, declaration,
information disclosure statement, request for terminal disclaimer, request for
patent term extension, and request for reexamination. Inspire shall have the
right to comment on such documents, and Faes shall reasonably consider in good
faith any reasonable comments timely received from Inspire. If Faes elects to
have Inspire conduct Prosecution of particular Patent Rights in the Inspire
Principal Territory pursuant to Section 10.3, then thereafter during the Term,
Inspire shall copy Faes, or have Faes copied, on all material, substantive
documents relating to Faes Licensed Patents received by or on behalf of Inspire
from or to be filed by or on behalf of Inspire in any patent office in the
Inspire Principal Territory, promptly after receipt from the patent office and
at least fifteen (15) days prior to filing with the patent office, respectively,
including without limitation copies of each patent application, official action,
response to official action, declaration, information disclosure statement,
request for terminal disclaimer, request for patent term extension, and request
for reexamination. Faes shall

 

47



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

have the right to comment on such documents, and Inspire shall reasonably
consider in good faith any reasonable comments timely received from Faes.

10.5 Abandonment of Prosecution of Faes Licensed Patent. Faes shall notify
Inspire in the event it for any reason elects to abandon the Prosecution of a
particular patent application or maintenance of an issued patent within the Faes
Licensed Patents in the Inspire Territory (other than in favor of a continuing
application based on such parent application). Such notification shall specify
the application to be abandoned or patent that will no longer be maintained by
Faes and shall be given within a reasonable period (i.e., with sufficient time
for Inspire to take action as may be necessary or desired) prior to the date on
which such patent application(s) or patent(s) will lapse or go abandoned.
Inspire shall then have the option, exercisable upon written notification to
Faes, to assume full responsibility, at its discretion and its cost and expense,
for Prosecution of the affected patent application(s) or maintenance of any of
the affected patent(s) in such country or countries in the Inspire Territory. If
Faes elects to have Inspire conduct Prosecution of particular Patent Rights in
the Inspire Principal Territory pursuant to Section 10.3, then thereafter during
the Term, Inspire shall notify Faes in the event it for any reason elects to
abandon the Prosecution of a particular patent application or maintenance of an
issued patent within the Faes Licensed Patents in the Inspire Principal
Territory (other than in favor of a continuing application based on such parent
application). Such notification shall specify the application to be abandoned or
patent that will no longer be maintained by Inspire and shall be given within a
reasonable period (i.e., with sufficient time for Faes to take action as may be
necessary or desired) prior to the date on which such patent application(s) or
patent(s) will lapse or go abandoned. Faes shall then have the option,
exercisable upon written notification to Inspire, to assume full responsibility,
at its discretion and its cost and expense, for Prosecution of the affected
patent application(s) or maintenance of any of the affected patent(s) in such
country or countries in the Inspire Principal Territory.

10.6 Patent Term Extensions. Inspire shall have the right to request that Faes
file all applications and take actions necessary to obtain patent extension
pursuant to 35 U.S.C. § 156 or similar foreign statutes for the Faes Licensed
Patents in the Inspire Principal Territory, which extensions shall be owned by
Faes. If Faes declines to pursue such patent extensions, then Inspire shall have
the right (at Inspire’s cost and expense) on behalf of Faes to file all such
applications and take all such actions necessary to obtain such patent
extensions. Faes agrees to sign such further document and take such further
actions (at Inspire’s cost and expense) as may be requested by Inspire in this
regard.

10.7 Third Party Infringement.

(a) Suits for Infringement of the Faes Licensed Patents. If Faes or Inspire
becomes aware of infringement of any patent included in the Faes Licensed
Patents by a Third Party anywhere in the world, such Party shall promptly notify
the other Party in writing to that effect and provide a summary of the relevant
facts and circumstances known to such Party relating to such infringement
(“Infringement Notice”). Promptly after receipt of an Infringement Notice, the
Parties shall discuss in good faith the infringement and appropriate actions
that could taken to cause it to cease. Faes shall have the right, at its sole
discretion, on its own behalf, to institute, prosecute and control any action or
proceeding to restrain infringement of any Faes Licensed Patents. Inspire shall
provide all reasonable

 

48



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

cooperation required to prosecute such litigation. Faes shall have sole control
of any such suit and all negotiations for its settlement or compromise and shall
have the sole right to settle or compromise any such suit, except that, with
regards to a suit based on a Principal Infringement (as defined below), Faes
shall not settle or compromise any such suit or enter into any consent order for
the settlement or compromise of such suit based on a Principal Infringement
without the prior written consent of Inspire, which consent shall not be
unreasonably withheld or delayed.

(b) Step-in Right for Inspire. If, prior to the expiration of five (5) months
from an Infringement Notice regarding infringement of any patent included in the
Faes Licensed Patents in the Inspire Principal Territory by a Third Party (a
“Principal Infringement”), Faes has not obtained a discontinuance of the alleged
Principal Infringement by a Third Party in the Inspire Principal Territory or
brought an infringement action or proceeding or otherwise taken appropriate
action to abate such Principal Infringement, then Inspire shall have the right,
but not be obligated, to institute, prosecute and control any action or
proceeding to restrain such Principal Infringement. Faes agrees to be joined as
a party plaintiff if necessary to prosecute the action or proceeding and shall
provide all reasonable cooperation, at Inspire’s expense, required to prosecute
such litigation. Faes shall have the right to join any such action using counsel
of its own choosing and at its own expense. Inspire shall have sole control of
any such suit brought by Inspire under this subsection (b) based on a Principal
Infringement and all negotiations for its settlement or compromise, provided
that Inspire shall not settle or compromise any such suit or enter into any
consent order for the settlement or compromise thereof without the prior written
consent of Faes, which consent shall not be unreasonably withheld or delayed.

(c) Costs and Recoveries from Infringement Action. Each Party shall assume and
pay all of its own out-of-pocket costs incurred in connection with any
litigation or proceedings described in this Section 10.7 including, without
limitation, the fees and expenses of that Party’s counsel. Any recovery obtained
by any Party as a result of any proceeding described in this Section 10.7, by
settlement or otherwise, shall be applied in the following order of priority:
(i) first, to reimburse each Party for all litigation costs in connection with
such proceeding paid by that Party and not otherwise recovered (on a pro rata
basis based on each Party’s respective litigation costs, to the extent the
recovery was less than all such litigation costs); and (ii) second, the
remainder of the recovery shall be retained by the Party that brought and
prosecuted the suit.

(d) Declaratory Actions & Counterclaims Against Inspire or Faes. In the event
that an action alleging invalidity or non-infringement of any of the Faes
Licensed Patents shall be brought against Faes or Inspire, Faes, at its sole
discretion, shall have the right, within thirty (30) days after the commencement
of such action, to take or regain control of the action at its own expense. If
Faes shall determine not to exercise this right, Inspire may take over or remain
as lead counsel for the action at Inspire’s sole discretion. Any recovery
obtained from such litigation, proceeding or settlement shall be shared in
accordance with Section 10.7(c).

 

49



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

10.8 Infringement of Third Party Rights.

(a) Infringement Claims. With respect to any and all claims instituted by Third
Parties for patent infringement involving the manufacture, use, offer for sale
or sale of an Inspire Licensed Product in the Inspire Territory during the Term,
Inspire shall promptly notify Faes of such claim, and, except for any such
claims for which Faes is obligated to indemnify Inspire under Section 8.2(i),
Inspire shall have the right, at its sole discretion, to defend and control any
action or proceeding with respect to such claim. Faes shall provide all
reasonable cooperation, at Inspire’s expense, required to defend such
litigation. Inspire shall have sole control of any such suit and all
negotiations for its settlement or compromise, provided that, Inspire shall not
settle or compromise any such suit or enter into any consent order for the
settlement or compromise thereof in any manner that would materially negatively
impact Faes, its rights in or to any Faes Technology, or its rights under this
Agreement without the prior written consent of Faes, which consent shall not be
unreasonably withheld.

(b) Step-in Right for Faes. If, prior to the expiration of three (3) months from
said claim being brought, or such sooner period as may be necessary to
appropriately respond to said claim, Inspire has not elected to defend such
action or proceeding, or if Inspire shall notify Faes at any time prior thereto
of its intention not to defend such action or proceeding, then Faes shall have
the right, but not be obligated, to defend and control any action or proceeding.
Inspire shall provide all reasonable cooperation, at Faes’ expense, required to
defend such litigation. Faes shall have sole control of any such suit and all
negotiations for its settlement or compromise, provided that Faes shall not
settle or compromise any such suit or enter into any consent order for the
settlement or compromise thereof in any manner that would materially negatively
impact Inspire, its rights in or to any Inspire Technology, or its rights under
this Agreement without the prior written consent of Inspire, which consent shall
not be unreasonably withheld.

ARTICLE 11

MISCELLANEOUS

11.1 Assignment. This Agreement may not be assigned or otherwise transferred (in
whole or in part, whether voluntarily, by operation of law or otherwise) by
either Party without the prior written consent of the other Party (which consent
shall not be unreasonably withheld); provided, however, that a Party may assign
or transfer this Agreement in its entirety without such consent either (a) to an
Affiliate of the Party; or (b) to its successor in interest (but subject to the
other provisions of this Section 11.1) in connection with (i) the merger,
consolidation, reorganization or acquisition of the Party, or (ii) the sale or
transfer of all or substantially all of the voting stock or assets of the Party,
provided that (A) such Affiliate or successor in interest (as applicable)
delivers to the other Party a written instrument agreeing to be bound by this
Agreement or (B) in the case of subsection 11.1(b), if the acquired Party
becomes a subsidiary of another company, then the parent company delivers to the
other Party a written instrument agreeing to cause the acquired Party to perform
its obligations under this Agreement in accordance with the terms thereof.
Notwithstanding the foregoing, any such assignment or transfer to an Affiliate
shall not relieve the

 

50



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

assigning Party of its responsibilities for performance of its obligations under
this Agreement. The rights and obligations of the Parties under this Agreement
shall be binding upon and inure to the benefit of the successors and permitted
assigns of the Parties. Any assignment not in accordance with this Agreement
shall be void.

11.2 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

11.3 Force Majeure. Neither Party will be deemed to be in breach of this
Agreement as a result of default, delay or failure to perform by such Party that
results from any cause beyond the reasonable control of such Party that could
not reasonably be foreseen by such Party, including without limitation, fire,
earthquake, acts of God, acts of war, strikes, lockouts, or other labor
disputes, riots, civil disturbances, actions or inactions of governmental
authorities (except actions in response to a breach of applicable laws by such
Party), or epidemics. In the event of any such force majeure, the Party affected
will promptly notify the other Party, will use commercially reasonable efforts
to overcome such force majeure and to perform its obligations under the
Agreement notwithstanding the force majeure, and will keep the other Party
informed with respect thereto.

11.4 Notices. Notices to Faes shall be addressed to:

 

  Faes Farma, S.A.     Máximo Aguirre, 14     48940 Leioa, Vizcaya, Spain    
Attention: General Manager     Facsimile No.: 00 34 94 46 49 103  

Notices to Inspire shall be addressed to:

 

 

Inspire Pharmaceuticals, Inc.

   

4222 Emperor Boulevard, Suite 200

   

Durham, North Carolina 27703-8566, USA

   

Attention: General Counsel

   

Facsimile No.: 919-941-9797

 

Either Party may change the address to which notices shall be sent by giving
notice to the other Party in the manner herein provided. Any notice required or
provided for by the terms of this Agreement shall be in writing and shall be
(i) sent via a reputable overnight courier service, or (ii) sent by facsimile
transmission, in each case properly addressed in accordance with the paragraphs
above. The effective date of any notice shall be the actual date of receipt by
the Party receiving the same.

11.5 Amendment. No amendment, modification or supplement of any provision of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party.

 

51



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

11.6 Waiver. No provision of this Agreement shall be waived by any act, omission
or knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.

11.7 Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts and such counterparts taken together shall constitute one and the
same agreement. This Agreement may be executed by facsimile signatures, which
signatures shall have the same force and effect as original signatures.

11.8 Descriptive Headings. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

11.9 Governing Law; Dispute Resolution. This Agreement shall be governed and
construed in accordance with the laws of the State of New York, USA, without
giving effect to any choice of law provisions thereof. Each Party hereby
[CONFIDENTIAL]. Prior to bringing a legal action against the other Party, such
dispute shall be separately negotiated by the Parties hereto in good faith and
all reasonable efforts undertaken to settle amicably such matters before
resorting to further legal recourse, as follows: upon the occurrence of a
dispute between the Parties, including, without limitation, any breach of this
Agreement or any obligation relating thereto, or any dispute with respect to
whether a product is a Subject Product, the matter shall be referred first to
the officers of Faes and Inspire having responsibility for the subject matter of
the dispute, or their designees. The officers, or their designees, as the case
may be, shall negotiate in good faith to resolve such dispute in a mutually
satisfactory manner for up to thirty (30) days. If such efforts do not result in
mutually satisfactory resolution of the dispute, the matter shall be referred to
the chief executive officers of Faes and Inspire, or their designees. The chief
executive officers, or their designees, as the case may be, shall negotiate in
good faith to resolve such dispute in a mutually satisfactory manner for up to
thirty additional (30) days, or such longer period of time to which the chief
executive officers may agree.

11.10 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect in any jurisdiction, the Parties hereto shall use
reasonable efforts to substitute, by mutual written consent, valid provisions
for such invalid, illegal or unenforceable provisions which valid provisions in
their economic effect are sufficiently similar to the invalid, illegal or
unenforceable provisions that it can be reasonably assumed that the Parties
would have entered into this Agreement with such valid provisions. In case such
valid provisions cannot be agreed upon, the invalid, illegal or unenforceable
provisions of this Agreement shall not affect the validity of this Agreement as
a whole, unless the invalid, illegal or unenforceable provisions are of such
essential importance to this Agreement that it is to be reasonably assumed that
the Parties would not have entered into this Agreement without the invalid,
illegal or unenforceable provisions.

 

52



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

11.11 Entire Agreement of the Parties. This Agreement hereby, together with the
Schedules and Exhibits hereto and thereto, constitutes and contains the
complete, final and exclusive understanding and agreement of the Parties and
cancels and supersedes any and all prior negotiations, correspondence,
understandings and agreements whether oral or written, between the Parties
respecting the subject matter hereof and thereof.

11.12 Independent Contractors. The relationship between the Parties created by
this Agreement is one of independent contractors and neither Party shall have
the power or authority to bind or obligate the other except as expressly set
forth in this Agreement.

11.13 Accrued Rights; Surviving Obligations. Unless explicitly provided
otherwise in this Agreement, termination, relinquishment or expiration of this
Agreement for any reason shall be without prejudice to any rights that shall
have accrued to the benefit to any Party prior to such termination,
relinquishment or expiration, including damages arising from any breach
hereunder. Such termination, relinquishment or expiration shall not relieve any
Party from obligations or deprive a Party of any of its rights that are
expressly indicated to survive termination or expiration of the Agreement.
Without limiting the foregoing, the obligations and/or rights set forth in
Sections 2.1(c) (solely in connection with the scheduled expiration of the Term
as set forth in Section 9.1), 5.8, 5.9, 9.5, 9.6, and 10.1, and Articles 1 (to
the extent required to enforce other surviving rights and/or obligations), 7, 8
and 11 shall survive the termination or expiration of this Agreement.

11.14 Expenses. Unless otherwise provided herein, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Party that shall have incurred the same and the
other Party shall have no liability relating thereto.

11.15 No Third Party Beneficiaries. No person or entity other than the Parties
hereto and their respective Affiliates, successors and permitted assigns shall
be deemed an intended beneficiary hereunder or have any right to enforce any
obligation of this Agreement.

11.16 No Strict Construction. This Agreement has been prepared jointly and shall
not be strictly construed against either Party.

11.17 English Language. The English language version of this Agreement shall be
controlling on both Parties. All information, documents, reports, notices and
communications to be provided by one Party to the other Party hereunder shall be
provided in the English language.

11.18 Rights and Remedies Cumulative, Certain Remedies, etc.

(a) The enumeration of certain rights and remedies set forth in this Agreement
is not intended to be to the exclusion of other applicable remedies, and the
exercise by a Party of any specified right or remedy shall not preclude the
exercise of any other applicable rights or remedies under the Agreement or that
may now or hereafter exist at law or in equity. No delay or failure to take
action on the part of a Party in exercising any right or remedy shall operate or
be construed as a waiver thereof, nor shall any single or partial exercise of
any such right or remedy preclude other or further exercise thereof or of any
other right or

 

53



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

remedy.

(b) Each Party acknowledges and agrees that the other Party may be irreparably
damaged if any of the provisions of this Agreement (other than provisions
involving the payment of money) are not performed by a Party in accordance with
their specific terms, and that any breach of, or failure to perform or comply
with, this Agreement by a Party may not be adequately compensated in all cases
by monetary damages alone. Accordingly, in addition to any other right or remedy
to which a Non-Breaching Party may be entitled at law or in equity, it shall be
entitled to enforce any provision of this Agreement (other than provisions
involving the payment of money) by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.

(c) If any legal action or other legal proceeding is brought by a Party for the
enforcement of this Agreement (including without limitation pursuant to
Section 11.18(b)), or to recover damages or other applicable remedy based on the
alleged dispute, breach or default in connection with the provisions of this
Agreement, the successful or prevailing Party as to any specific and separable
issue in such action or proceeding (in a final decision by the applicable court
action or other legal proceeding, or by settlement or otherwise) shall be
entitled to recover reasonable attorneys’ fees and other reasonable costs and
expenses incurred in enforcing the specific obligation of the other Party under
this Agreement that was the basis for such specific issue in such action or
proceeding, in addition to any other relief to which it may be entitled, and
such Party shall be entitled to offset such reasonable fees, costs and expenses
(to the extent such amounts are determined to be awarded under this subsection
(c) by a judgment in such action or proceeding) against any amounts payable to
the other Party under this Agreement.

(d) Each Party shall be entitled to offset, against amounts payable to the other
Party under this Agreement, any amounts of damages determined, in a final
decision by the applicable court action or other legal proceeding, to be owed to
such Party by the other Party based on the other Party’s breach or
non-performance of its obligations under this Agreement.

(e) If the breach or non-performance by a Party of certain of its obligations
under this Agreement causes the other Party to be unable to perform certain of
its obligations under this Agreement, then such other Party shall not be
obligated to perform such obligations that are prevented by such breach, until
such breach is cured, but such other Party shall remain obligated to perform all
its other obligations that are not affected by such breach, and shall
immediately commence performing the affected obligations as soon as such breach
is cured, or such Party otherwise is able to perform the obligation.

[Signature Page Immediately Follows]

 

54



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement as of the Effective Date.

 

FAES FARMA, S.A.

By:

 

/s/ Eduardo Fernández de Valderrama y Murillo

Name:

  Eduardo Fernández de Valderrama y Murillo

Title:

  Chairman and CEO

INSPIRE PHARMACEUTICALS, INC.

By:

 

/s/ Christy L. Shaffer

Name:

  Christy L. Shaffer, Ph.D.

Title:

  President & Chief Executive Officer

SIGNATURE PAGE TO LICENSE AGREEMENT

 

55



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

Schedule 1.20

Faes Licensed Patents

Bilastine: First patent

New benzimidaloze derivatives with antihistaminic activity

 

Country

  

Number

  

Application

  

Granted

    

Spain

   9601236    04-06-96    16-06-99   

Europe

   0818454    03-06-97    14-04-04   

Argentine

   P-970102441    05-06-97      

Australia

   725700    02-06-97    01-02-01   

Brazil

   PI9703276.0    04-06-97      

Canadá

   2.206.754    03-06-97      

Colombia

   97030697    03-06-97      

South Korea

   0494448    04-06-97    01-06-05   

Croacia

   P970307    03-06-97    07-01-02   

CzecRepublic

   289278    04-06-97    23-10-01   

Chile

   40.509    03-06-97    22-05-00   

China

   ZL 97114905.4    04-06-97    16-04-03   

USA.

   5.877.187    04-06-97    02-03-99    Hungary    P-9700997    04-06-97      

India

   186.319    04-06-97    08-03-02       1066/Del/2000*    28-11-00         
1067/Del/2000*    28-11-00          1068/Del/2000*    28-11-00         
1069/Del/2000*    28-11-00          1070/Del/2000*    28-11-00         
1071/Del/2000*    28-11-00      

Japan

   09-162010    04-06-97      

Mexico

   944127    04-06-97      

Norway

   313195    03-06-97    26-08-02   

Pakistan

   135858    03-06-97    03-10-99   

Poland

   188908    04-06-97    01-06-05   

Russia

   2182150    03-06-97    10-05-02   

South Africa

   97/4893    03-06-97    25-03-98   

Taiwan

   135814    22-07-97    30-10-01   

Turkey

   TR 1997 00464 B    04-06-97    21-10-02   

Venezuela

   1053-97    04-06-97      

--------------------------------------------------------------------------------

*: Divisional. Patent

 

56



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

Patente Polimorfos BILASTINA:

Bilastine: Polymorph patent

4-[2-[4-[1-(2-Ethoxyethyl)-1H-benzimidazol-2-yl]-1-piperidinyl]ethyl]-a,a-dimethyl-benzeneacetic
acid polymorph.

PCT patent application

 

PAIS

 

NUMERO

 

SOLICITUD

 

CONCESION

   

Patente PCT

  PCT/ES02/00194   19-04-02    

Argentine

  P030101325   14-04-03    

Chile

  0758-2003   14-04-03    

Guatemala

  PI-2003-0092   24-04-03    

Honduras

  PI-US2003/119   11-04-03    

Panamá

  85712   16-04-03   13-10-04  

Pakistan

  332/2003   17-04-03    

Perú

  00376-2003/OIN   14-04-03    

Uruguay

  27762   14-04-03    

Venezuela

  2003-000623   22-04-03    

Europe

  02 724 323.7   19-04-02(1)    

Australia

  2002255017   18-11-04    

Belorussia

  20041053   17-11-04    

Brazil

  PI 0215703-9   18-10-04    

Bulgaria

  108941   19-04-02(6)    

Canadá

  2.484.460   18-10-04    

Colombia

  04-114046   11-11-04    

South Korea

  2004-7016676   18-10-04    

Croacia

  P20041048A   09-11-04    

Czec Republic

  PV2004-1122   19-04-02(4)    

China

  02828987.0   19-04-02(5)    

Ecuador

  04-5415   08-11-04    

USA

  10/511,822   19-10-04    

Slovakia

  PV5020-2004S   19-04-02     Hungary     19-11-04    

India

  1735/KOLNP/2004   19-04-02(4)    

Israel

  164645   19-04-02(2)    

Japan

  2003-586146   16-11-04    

Mexico

  PA/a/2004/010313   19-04-02(3)    

Norway

  20044999   17-11-04    

New Zealand

  536551   19-04-02(8)    

Poland

  P-372982   22-02-05    

Russia

  2004133813   19-04-02(6)    

South Africa

  2004/9217   17-11-04   22-02-06  

Ukraine

  UA 20041109444   19-04-02(7)    

As of the Effective Date, Faes owns all right, title and interest in and to all
of the patents and patent applications set forth in this Schedule 1.20.

 

57



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

Schedule 4.2(a)

QT Study Results Guidelines

If the results of the Definitive QT Study show:

(a) an increase in QTc interval of [CONFIDENTIAL] and Inspire shall pay the
milestone payment under Section 4.2(a);

(b) an increase in QTc interval of [CONFIDENTIAL] Inspire shall pay the
milestone payment under Section 4.2(a).

If the results of the QT Study show an increase in QTc interval of
[CONFIDENTIAL].

 

58



--------------------------------------------------------------------------------

*[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN
PROVIDED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION.]

 

Schedule 5.4

Minimum Royalties

 

Minimum Royalty Period

  

Required Minimum Royalty for Period

First Minimum Royalty Period

   [CONFIDENTIAL]

Second Minimum Royalty Period

   [CONFIDENTIAL]

Third Minimum Royalty Period

   [CONFIDENTIAL]

Fourth Minimum Royalty Period

   [CONFIDENTIAL]

Fifth Minimum Royalty Period

   [CONFIDENTIAL]

Sixth Minimum Royalty Period

   [CONFIDENTIAL]

Seventh Minimum Royalty Period

   [CONFIDENTIAL]

Eighth Minimum Royalty Period

   [CONFIDENTIAL]

Ninth Minimum Royalty Period

   [CONFIDENTIAL]

Tenth Minimum Royalty Period

   [CONFIDENTIAL]] Eleventh and each subsequent Minimum Royalty Period (for so
long as royalties are owed on Principal Rx Products)    [C.I.] of the Minimum
Royalty owed for the last most recent Minimum Royalty Period

 

59